Exhibit 10.1

 

 

LETTER OF CREDIT REIMBURSEMENT AND PLEDGE AGREEMENT

 

dated as of

 

October 31, 2012

 

between

 

MONTPELIER REINSURANCE LTD.,

as the Company,

 

and

 

BARCLAYS BANK PLC,
as Issuer

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS

1

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

16

SECTION 1.03

Changes in GAAP

16

SECTION 1.04

Exchange Rates; Currency Equivalents

16

SECTION 1.05

Additional Alternative Currencies

17

SECTION 1.06

Change of Currency

17

 

 

 

ARTICLE II

LETTERS OF CREDIT

18

 

 

 

SECTION 2.01

Commitment

18

SECTION 2.02

Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit

19

SECTION 2.03

Drawings and Reimbursement; Funding of Participations

20

SECTION 2.04

Obligations Absolute

21

SECTION 2.05

Role of Issuer

22

SECTION 2.06

Applicability of ISP or UCP

22

SECTION 2.07

Conflict with L/C Application

22

SECTION 2.08

Termination or Reduction of Commitment

22

SECTION 2.09

Interest

23

SECTION 2.10

Fees

23

SECTION 2.11

Payments Generally

24

SECTION 2.12

Compensation for Losses

25

SECTION 2.13

Taxes

25

SECTION 2.14

Increased Costs

26

SECTION 2.15

Mitigation Obligations

27

 

 

 

ARTICLE III

 

28

 

 

 

SECTION 3.01

Corporate Authority

28

SECTION 3.02

Governmental Approvals

28

SECTION 3.03

Financial Statements

29

SECTION 3.04

No Material Adverse Changes, etc.

29

SECTION 3.05

Franchises, Patents, Copyrights, etc.

29

SECTION 3.06

Litigation

29

SECTION 3.07

No Materially Adverse Contracts, etc.

29

SECTION 3.08

Compliance with Other Instruments, Laws, etc.

30

SECTION 3.09

Tax Status

30

SECTION 3.10

No Event of Default

30

SECTION 3.11

Investment Company Acts

30

SECTION 3.12

Absence of Financing Statements, etc.

30

SECTION 3.13

Perfection of Security Interest

30

 

i

--------------------------------------------------------------------------------


 

SECTION 3.14

Use of Proceeds

31

SECTION 3.15

Subsidiaries, etc.

31

SECTION 3.16

Disclosure

31

SECTION 3.17

Foreign Assets Control Regulations, Etc.

31

SECTION 3.18

Identification Number

32

SECTION 3.19

Representations as to Foreign Jurisdiction Matters

32

 

 

 

ARTICLE IV

 

33

 

 

 

SECTION 4.01

Closing Date

33

SECTION 4.02

Conditions to All L/C Credit Extensions

34

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

35

 

 

 

SECTION 5.01

Punctual Payment

35

SECTION 5.02

Maintenance of Office

35

SECTION 5.03

Records and Accounts

35

SECTION 5.04

Financial Statements, Certificates and Information

35

SECTION 5.05

Notices

37

SECTION 5.06

Legal Existence; Maintenance of Properties

38

SECTION 5.07

Taxes

38

SECTION 5.08

Collateral Coverage

38

SECTION 5.09

Inspection of Properties and Books, etc.

39

SECTION 5.10

Compliance with Laws, Contracts, Licenses, and Permits

39

SECTION 5.11

Use of Proceeds

39

SECTION 5.12

Further Assurances

39

 

ARTICLE VI

NEGATIVE COVENANTS

40

 

SECTION 6.01

Business Activities

40

SECTION 6.02

Fiscal Year

40

SECTION 6.03

Transactions with Affiliates

40

SECTION 6.04

Disposition of Assets

40

SECTION 6.05

Mergers, Consolidations and Sales

40

SECTION 6.06

Liens

41

SECTION 6.07

Sanctions

41

SECTION 6.08

Financial Covenants

41

 

 

 

ARTICLE VII

EVENTS OF DEFAULT; ACCELERATION

42

 

 

 

SECTION 7.01

Events of Default and Acceleration

42

SECTION 7.02

Application of Payments

45

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

45

 

SECTION 8.01

Security of the Company

45

SECTION 8.02

Security Interest

45

SECTION 8.03

Additional Obligations

46

SECTION 8.04

Certain Rights and Duties of Issuer

46

SECTION 8.05

Power of Attorney, Etc.

47

SECTION 8.06

Release of Collateral

47

 

 

 

ARTICLE IX

 

48

 

SECTION 9.01

Notices

48

SECTION 9.02

Waivers; Amendments

49

SECTION 9.03

Expenses; Indemnity; Etc.

49

SECTION 9.04

Successors and Assigns

51

SECTION 9.05

Survival

51

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

51

SECTION 9.07

Severability

52

SECTION 9.08

Right of Setoff

52

SECTION 9.09

Governing Law; Jurisdiction; Etc.

52

SECTION 9.10

WAIVER OF JURY TRIAL

53

SECTION 9.11

Headings

54

SECTION 9.12

Confidentiality

54

SECTION 9.13

PATRIOT Act

55

SECTION 9.14

Interest Rate Limitation

55

SECTION 9.15

Payments Set Aside

55

SECTION 9.16

No Advisory or Fiduciary Responsibility

55

SECTION 9.17

Judgment Currency

56

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.01

-

Collateral Coverage Amount Calculation

SCHEDULE 3.06

-

Litigation

SCHEDULE 3.15

-

Subsidiaries

SCHEDULE 9.01

-

Information for Notices

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Control Agreement

EXHIBIT B

-

Compliance Certificate

EXHIBIT C

-

Pledged Collateral Certificate

 

iv

--------------------------------------------------------------------------------


 

LETTER OF CREDIT REIMBURSEMENT AND PLEDGE AGREEMENT dated as of
October 31, 2012, between MONTPELIER REINSURANCE LTD. (the “Company”) and
BARCLAYS BANK PLC (the “Issuer”).

 

The Company has requested that the Issuer provide a letter of credit facility
and the Issuer is willing to do so on the terms and conditions set forth
herein.  In consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Adjusted Fair Market Value” means, with respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.01.

 

“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.  “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Agreement” means this Letter of Credit Reimbursement and Pledge Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.17.

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Issuer at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

 

“A.M. Best Rating” means the financial strength rating issued with respect to
the Company by A.M. Best Company.

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Issuer to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

 

--------------------------------------------------------------------------------


 

“Approved Bank” means any Person which is an “Approved Bank” by the National
Association of Insurance Commissioners.

 

“Authority” means any of the United Nations, the European Union, Her Majesty’s
Treasury, any European Union member state, the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or any other United States government
entity, the State Secretariat for Economic Affairs (“SECO”) of Switzerland, the
Hong Kong Monetary Authority (“HKMA”), the Monetary Authority of Singapore
(“MAS”) and/or any other body notified in writing by the Issuer to the Company
from time to time.

 

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.02(c).

 

“Availability Period” means the period from and including the Closing Date to
the Commitment Termination Date.

 

“Balance Sheet Date” means December 31, 2011.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Barclays Bank” means Barclays Bank PLC.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Eurodollar Rate for a one-month term in
effect on such day plus 1.00%.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Bermuda, New York City, London, England or the state where the
Issuer’s Office with respect to Obligations denominated in Dollars is located.

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Capital Lease Obligation” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease which is required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP.  For purposes of this Agreement, the amount of
such Capital Lease Obligation shall be the capitalized amount thereof determined
in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person

 

2

--------------------------------------------------------------------------------


 

or warrants, rights or options for the purchase or acquisition from such Person
of such shares (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“Cash” means Dollars held by the Company in a Collateral Account.

 

“Cash Equivalents” means at any time:

 

(a)                                 commercial paper, maturing not more than one
year from the date of issue, which is issued by

 

(i)                                     a corporation (except an Affiliate of
the Company) rated at least A-1 by S&P or P-1 by Moody’s or the equivalent
rating from another nationally recognized agency, or

 

(ii)                                  the Issuer (or its holding company); and

 

(b)                                 any money market fund, maturing not more
than two years after the date of issue, which is issued by either

 

(i)                                     a financial institution which is rated
at least AA- by S&P or Aa3 by Moody’s, or

 

(ii)                                  the Issuer.

 

“Change of Control” means (a) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company; (b) any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) becomes, directly or indirectly, the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of securities of the Parent that represent
50.1% or more of the combined voting power of the Parent’s then outstanding
securities; (c) during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Parent
(together with any new or replacement directors whose appointment or nomination
by the Board of Directors or whose nomination by the stockholders of the Parent
was approved by a vote of a majority of the Directors of the Parent then still
in office who are either directors or replacement directors at the beginning of
such period or whose appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Parent’s Board of
Directors then in office; or (d) the Parent ceases to be, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of 100% of the Capital Stock of the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary,

 

3

--------------------------------------------------------------------------------


 

(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 9.02.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Account” means each “deposit account” and “securities account” (as
such terms are defined in the UCC) maintained at a Custodian and subject to the
terms of a Control Agreement.

 

“Collateral Coverage Amount” means, on any date, an amount equal to the sum of
the Adjusted Fair Market Value of all Eligible Collateral minus any Statutory
Permitted Liens.

 

“Commitment” means the Issuer’s obligation to issue Letters of Credit, in an
aggregate Dollar Equivalent stated amount at any one time outstanding not to
exceed the Commitment Amount.

 

“Commitment Amount” means $75,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Commitment Termination Date” means the earlier of (a) October 31, 2016 and
(b) the date of termination of all of the Commitment Amount pursuant to
Section 2.08 or Section 7.01.

 

“Company” is defined in the Preamble.

 

“Company Reinsurance Agreement” means any arrangement whereby the Company or any
other Insurance Subsidiary, as reinsurer, agrees to indemnify any other
insurance or reinsurance company against all or a portion of the insurance or
reinsurance risks underwritten by such insurance or reinsurance company under
any insurance or reinsurance policy.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated Debt” means the consolidated Debt (excluding Hedging Obligations)
of the Parent and its Subsidiaries.

 

“Consolidated Net Worth” means the Net Worth of the Parent and its Subsidiaries
on a consolidated basis.

 

4

--------------------------------------------------------------------------------


 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distribution upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of each of the Company and the Insurance
Subsidiaries under Primary Policies or Company Reinsurance Agreements which are
entered into in the ordinary course of business (including security posted by
the Company and each of the Insurance Subsidiaries in the ordinary course of its
business to secure obligations thereunder) shall not be deemed to be Contingent
Liabilities of such Insurance Subsidiary or the Company for the purposes of this
Agreement.  The amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the lesser
of (i) the outstanding principal amount (or maximum permitted principal amount,
if larger) of the Debt, obligation or other liability guaranteed or supported
thereby and (ii) the maximum stated amount so guaranteed or supported.
Consolidated or consolidated means, with reference to the accounts of the Parent
and its Subsidiaries, consolidated in accordance with GAAP.

 

“Control Agreement” means that certain Control Agreement, dated as of
October 31, 2012 among the Issuer, the Company and the Custodian in the form
attached hereto as Exhibit A or such other control agreement in form and
substance reasonably satisfactory to the Issuer as the Issuer, the Company and
the Custodian may enter into from time to time.

 

“Corporate Securities” means publicly traded debt securities (other than
preferred stock) issued by a corporation organized in the United States.

 

“Cure Contribution” means capital contributions or other equity infusions to the
Parent made on or before the 30th day after the date the Parent has failed to
comply with the covenant set forth in Section 6.08(a), which cures such default.

 

“Custodial Lien and Set-off Rights” has the meaning specified in Section 3.13.

 

“Custodian” means The Bank of New York Mellon and any other or successor
custodian approved by the Issuer.

 

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of
(i) letters of credit which have been drawn but not reimbursed by the Person for
whose account such letter of credit was issued within the later of (x) three (3)

 

5

--------------------------------------------------------------------------------


 

Business Days and (y) the applicable cure period and (ii) bankers’ acceptances
issued for the account of such Person; (d) all Capital Lease Obligations of such
Person; (e) all Hedging Obligations of such Person; (f) to the extent required
to be included as liabilities in accordance with GAAP, all obligations of such
Person to pay the deferred purchase price of property or services; (g) Debt of
such Person secured by a Lien on property owned or being purchased by such
Person (including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such Person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership or in
which such Person is a general partner unless such debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person in connection with the
foregoing; provided that, notwithstanding anything to contrary contained herein,
Debt shall not include (x) unsecured current liabilities incurred in the
ordinary course of business and paid within ninety (90) days after the due date
(unless contested diligently in good faith by appropriate proceedings and
reserved against in conformity with GAAP) other than liabilities that are for
money borrowed or are evidenced by bonds, debentures, notes or other similar
instruments or (y) any obligations of such Person under any Company Reinsurance
Agreement or any Primary Policy.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per annum; and
(b) when used with respect to L/C Fees, a rate equal to the applicable L/C Fee
plus 2% per annum, in all cases to the fullest extent permitted by applicable
Laws.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Eligible Collateral” means Cash, Cash Equivalents, Corporate Securities,
Federal Agency Debt, Government Debt, GNMA MBS Investments and Municipal
Securities which (a) are denominated in Dollars, (b) except in the case of Cash
and Cash Equivalents, have the required rating and/or maximum tenor as set forth
on Schedule 1.01, (c) are capable of being

 

6

--------------------------------------------------------------------------------


 

marked to market on a daily basis and (d) are held in a Collateral Account;
provided that (i) Corporate Securities and Municipal Securities shall not, in
the aggregate, constitute more than 30% of the Eligible Collateral and
(ii) during the existence of an Event of Default, only Cash or Cash Equivalents
may be substituted for existing Eligible Collateral and all cash proceeds from
the sale of any Eligible Collateral shall be invested in Cash or Cash
Equivalents unless the Issuer agrees otherwise.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Engagement Letter” means that engagement letter dated July 23, 2012 between the
Company and the Issuer.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate” means, for any interest calculation with respect to
determining the Base Rate on any date, the rate per annum equal to (i) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Issuer from time to time) at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Barclays Bank to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Obligations as to which such
Base Rate is being applied and with a term equal to one month would be offered
by Barclays Bank to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Company under any Loan Document, any of the following Taxes
imposed on or with respect to the Issuer or required to be withheld or deducted
from a payment to the Issuer: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States, or by the jurisdiction under the
Laws of which the Issuer is organized or in which its principal office is
located or in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States or any similar Taxes imposed by a
jurisdiction described in clause (a) of this definition, (c) Taxes attributable
to the Issuer’s failure to deliver to the Company such properly completed and
executed documentation as will permit payments under any Loan Document to be
made without withholding or at a reduced rate of withholding or (d) U.S. Federal
Taxes, other than income or franchise Taxes imposed on (or measured by) net
income by the United States.

 

7

--------------------------------------------------------------------------------


 

“Fair Market Value” means (a) with respect to any Government Debt, Federal
Agency Debt, or other publicly-traded security (other than those set forth in
clause (b) of this definition) the closing price for such security on
Bloomberg, Inc. or, if Bloomberg, Inc. is not available, another quotation
service reasonably acceptable to the Issuer, (b) with respect to Cash and Cash
Equivalents, the amounts thereof, and (c) with respect to any Eligible
Collateral (other than those set forth in clause (a) or (b) of this definition),
the price for such Eligible Collateral on the date of calculation obtained from
a generally recognized source approved by the Issuer or the most recent bid
quotation from such approved source (or, if no generally recognized source
exists as to such Eligible Collateral, any other source specified by the Company
to which the Issuer does not reasonably object).

 

“Federal Agency” means any of the following agencies of the federal government
of the United States:  (a)  Government National Mortgage Association; (b)  the
Export-Import Bank of the United States; (c)  the Farmers Home Administration,
an agency of the United States Department of Agriculture; (d)  the United States
General Services Administration; (e)  the United States Maritime Administration;
(f)  the United States Small Business Administration; (g)  the Commodity Credit
Corporation; (h)  the Rural Electrification Administration; (i)  the Rural
Telephone Bank; (j)  Washington Metropolitan Area Transit Authority; (k) the
Federal Home Loan Mortgage Corporation; (l) the Federal National Mortgage
Association; (m) the Federal Housing Finance Board; (n) the Federal Home Loan
Bank; and (o)  such other federal agencies as are reasonably acceptable to the
Issuer.

 

“Federal Agency Debt” means evidence of Freely Transferable Debt issued by a
Federal Agency.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to Barclays Bank on such day on such transactions as determined by
the Issuer.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fees” means the L/C Fee, the Commitment Fee and any other fees referred to in
Section 2.10(b) or the Engagement Letter.

 

“Freely Transferable” means securities which are freely transferable and traded
in established and recognized markets and as to which there are readily
available price quotations.

 

“GAAP or generally accepted accounting principles” means (a) when used in
Section 6.08, whether directly or indirectly through reference to a capitalized
term used therein,

 

8

--------------------------------------------------------------------------------


 

means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of the Parent
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Parent adopting the same principles, provided that in each case referred to
in this definition of “GAAP” a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in GAAP) as to
financial statements in which such principles have been properly applied.

 

“GNMA MBS Investments” means single-class fully modified pass-through
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, CMOs, pass through certificates
backed by ARM, securities paying IO or PO and derivatives and similar
derivatives securities).

 

“Governmental Authority” means any nation or government, or any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Government Debt” means Freely Transferable Debt issued by the U.S. Treasury
Department or backed by the full faith and credit of the United States.

 

“Hedging Obligations” means, with respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements or interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements) designed to protect such
Person against fluctuations in interest rates or currency exchange rates.  Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under each hedging agreement (determined on the mark-to-market value for
such agreement based upon a readily available quotation provided by a recognized
dealer in such type of hedging agreement).

 

“Hybrid Securities” means any securities directly or indirectly issued by the
Parent or any trust or other entity formed by the Parent that are treated as
hybrid capital by S&P including, without limitation, the $100,000,000 trust
preferred securities issued on January 6, 2006.

 

“Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03(b).

 

9

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insurance Subsidiary” means the Company and any other Subsidiary of the Parent
which is licensed by any Governmental Authority to engage in the insurance
business as a risk bearing entity.

 

“ISP” means the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice or such later version
thereof as may be in effect at the time of issuance of a Letter of Credit.

 

“Issuer” means Barclays Bank in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  The Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuer, in which case the term “Issuer” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuer’s Office” means, with respect to any currency, the Issuer’s address and,
as appropriate, account as set forth on Schedule 9.01 with respect to such
currency, or such other address or account with respect to such currency as the
Issuer may from time to time notify to the Company.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.17.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuer.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the amount thereof.

 

“L/C Documents” means, as to any Letter of Credit, each L/C Application and any
other document, agreement and instrument entered into by the Issuer and the
Company or in favor of the Issuer and relating to such Letter of Credit.

 

10

--------------------------------------------------------------------------------


 

“L/C Expiration Date” means October 31, 2017 (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

“L/C Fee” has the meaning assigned to such term in Section 2.10(b).

 

“L/C Obligations” means, as of any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the Dollar Equivalent of the aggregate of all Reimbursement
Obligations (including Unpaid Reimbursement Obligations) after giving effect to
any L/C Credit Extensions on such date and repayment of any Reimbursement
Obligations (including Unpaid Reimbursement Obligations) with respect to Letters
of Credit on such date.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (a) Consolidated
Debt to (b) Consolidated Net Worth plus Consolidated Debt.

 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

 

“Loan Documents” means, collectively, this Agreement, the L/C Documents, the
Engagement Letter and any agreement creating or perfecting rights in the
Collateral.

 

“Material Adverse Effect” means, with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:

 

(a)                                 a material adverse effect on the business,
properties, condition (financial or otherwise), assets, operations or income of
(i) the Company individually, (ii) the Company and its Subsidiaries, taken as a
whole or (iii) the Parent and its Subsidiaries, taken as a whole;

 

(b)                                 a material adverse effect on the ability of
the Company to perform any of its Obligations under any of the Loan Documents to
which it is a party; or

 

(c)                                  any impairment of the validity, binding
effect or enforceability of this Agreement or any of the other Loan Documents
(other than a Letter of Credit), any impairment of the rights, remedies or
benefits available to the Issuer under any Loan Document or any impairment of
the attachment, perfection or priority of any lien of the Issuer under this
Agreement other than (i) Permitted Statutory Liens and (ii) the Custodial Lien
and Set-Off Rights.

 

11

--------------------------------------------------------------------------------


 

In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect.

 

“Material Party” means each of (a) the Parent, (b) the Company, (c) any
Insurance Subsidiary of the Parent, and (d) any Subsidiary of the Parent which
is not an Insurance Subsidiary whose (i) total assets are 15% or more of the
total assets of the Parent and its consolidated Subsidiaries (including such
Subsidiary) in each case as set forth on the most recent fiscal year end balance
sheet of such Subsidiary and the Parent and its consolidated Subsidiaries,
respectively, and computed in accordance with GAAP, and (ii) total revenues are
15% or more of the total revenues of the Parent and its consolidated
Subsidiaries (including such Subsidiary), in each case as set forth on the most
recent fiscal year-end income statements of such Subsidiary and the Parent and
its consolidated Subsidiaries, respectively, and computed in accordance with
GAAP.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Municipal Securities” means publicly traded debt securities issued by any state
or municipality located in the United States.

 

“Net Worth” means with respect to any Person, the consolidated net worth of such
Person calculated in accordance with GAAP.

 

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.02(c).

 

“Notice of Exclusive Control” means a written notice, in the form attached as
Exhibit C to the Control Agreement, given by the Issuer to a Custodian upon an
Event of Default that the Issuer is exercising sole and exclusive control of a
Collateral Account and the Pledged Collateral credited thereto.

 

“Obligations” means all indebtedness, obligations and liabilities of the Company
to the Issuer existing on the date of this Agreement or arising thereafter
(including interest and fees that accrue after the commencement by or against
the Company of any proceeding under Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), direct or indirect, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured,  arising
or incurred under this Agreement or any of the other Loan Documents or in
respect of any Reimbursement Obligations incurred under any Letter of Credit or
other instrument at any time evidencing any thereof and arising by contract,
operation of law or otherwise.

 

“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership,

 

12

--------------------------------------------------------------------------------


 

joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to the Issuer, Taxes imposed as a
result of a present or former connection between the Issuer and the jurisdiction
imposing such Tax (other than connections arising from the Issuer having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” means Montpelier Re Holdings Ltd., a Bermuda company, or any successor
by way of merger, continuation, consolidation or amalgamation provided any such
merger, continuation, consolidation or amalgamation (i) is with a Person owned
directly or indirectly by the Parent and (ii) does not result in a Change of
Control.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Permitted Statutory Liens” means liens arising by operation of law, so long as
the aggregate obligations secured thereby do not exceed $1,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged Collateral” has the meaning specified in Section 8.01.

 

“Pledged Collateral Certificate” has the meaning specified in Section 5.04(e).

 

“Primary Policies” means any insurance or reinsurance policies issued by the
Company or any other Insurance Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank as its prime rate in effect at its principal office in
New York City.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  Barclays
Bank may make commercial loans or other loans at rates of

 

13

--------------------------------------------------------------------------------


 

interest at, above or below the Prime Rate.  Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Reimbursement Obligation” means the Company’s obligation to reimburse the
Issuer on account of any drawing under any Letter of Credit as provided in
Section 2.03.

 

“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
custodians, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates.

 

“Release Amount” has the meaning specified in Section 8.06.

 

“Responsible Officer” means (a) the president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller or any
vice-president of the Company, (b) solely for purposes of the delivery of
incumbency certificates and certified Organizational Documents and resolutions
pursuant to Section 4.01, any vice president, secretary or assistant secretary
of the Company and (c) solely for purposes of requests for L/C Credit
Extensions, prepayment notices and notices for Commitment terminations or
reductions given pursuant to Article II, any other officer or employee of the
Company so designated from time to time by one of the foregoing officers in a
notice to the Issuer (together with evidence of the authority and capacity of
each such Person to so act in form and substance satisfactory to the Issuer).

 

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby the Company or any other Insurance Subsidiary cedes to
another insurer all or part of the Company’s or such Insurance Subsidiary’s
liability under a policy or policies of insurance insured or reinsured by the
Company or such Insurance Subsidiary.

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance, extension or renewal of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Issuer shall determine.

 

“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc..

 

14

--------------------------------------------------------------------------------


 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“SDN List” means the Specially Designated Nationals List maintained by the
Office of Foreign Assets Control of the US Department of the Treasury or any
similar list maintained by any Authority.

 

1“Spot Rate” for a currency means the rate determined by the Issuer to be the
rate quoted by Barclays Bank as the spot rate for the purchase by Barclays Bank
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York City time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Issuer may obtain such spot rate from another financial
institution designated by the Issuer if Barclays Bank does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the of shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time owned or the management of which is controlled,
directly, or indirectly through one or more intermediaries, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(b) (i).

 

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of a Letter of Credit.

 

“United States” and “U.S.” mean the United States of America.

 

15

--------------------------------------------------------------------------------


 

“Unpaid Reimbursement Obligation” has the meaning assigned to such term in
Section 2.03.  Solely for purposes of calculating the L/C Obligations and any
component thereof, Reimbursement Obligations which have been paid by application
of proceeds of Pledged Collateral by the Issuer shall not constitute Unpaid
Reimbursement Obligations.

 

SECTION 1.02  Terms Generally.  (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Documents) herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any Law herein shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any Law herein shall, unless otherwise specified, refer to such Law
as amended, modified or supplemented from time to time and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

SECTION 1.03  Changes in GAAP.  If the Company notifies the Issuer that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.04  Exchange Rates; Currency Equivalents.

 

(a)                                 The Issuer shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
L/C Credit Extensions and L/C Obligations denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars)

 

16

--------------------------------------------------------------------------------


 

for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Issuer.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment, extension or renewal of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Issuer, as the case may be.

 

SECTION 1.05  Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.

 

(b)                                 Any such request shall be made to the Issuer
not later than 11:00 a.m. (New York City time), no less than ten Business Days
prior to the date of the desired L/C Credit Extension (or such other time or
date as may be agreed by the Issuer in its sole discretion).  The Issuer shall
notify the Company not later than 11:00 a.m. (New York City time), no more than
five Business Days after receipt of such request whether it consents, in its
sole discretion, to the issuance of Letters of Credit in such requested
currency.  Any failure by the Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the Issuer to permit Letters of Credit to be issued in such requested currency. 
If the Issuer consents to the issuance of Letters of Credit in such requested
currency, the Issuer shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.

 

SECTION 1.06  Change of Currency.

 

(a)                                 Each obligation of the Company to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Issuer and the Company
may reasonably agree upon to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Issuer and the
Company may reasonably agree upon to reflect a

 

17

--------------------------------------------------------------------------------


 

change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

ARTICLE II  LETTERS OF CREDIT.

 

SECTION 2.01  Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Issuer agrees (i) from time to time on any Business Day during
the Availability Period, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Company and to amend,
renew or extend Letters of Credit previously issued by it, in accordance with
paragraph (b) of this Section, and (ii) to honor drawings under the Letters of
Credit; provided that the Issuer shall not be obligated to make any L/C Credit
Extension if, as of the date of such L/C Credit Extension, the L/C Obligations
would exceed the Commitment Amount.

 

(b)                                 The Issuer shall not be under any obligation
to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuer from issuing such Letter of Credit, or any Law (including
with respect to sanctions) applicable to the Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuer shall prohibit, or request that the Issuer refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Issuer in good faith deems material
to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of the Issuer applicable to letters of credit
generally and/or sanctions;

 

(iii)                               except as otherwise agreed by the Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

 

(iv)                              the Issuer does not as of the issuance date of
such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(v)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder.

 

(c)                                  The Issuer shall not be under any
obligation to amend or extend any Letter of Credit if (i) the Issuer would have
no obligation at such time to issue the Letter of Credit in its amended form
under the terms hereof or (ii) the beneficiary of such Letter of Credit does not
accept the proposed amendment thereto.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date that is twelve
months after the date of issuance of such Letter of Credit (or, in the case of
any Auto-Renewal Letter of Credit, twelve months after the then current
expiration date of such Letter of Credit) and (ii) the L/C Expiration Date;
provided that, if requested by the Company and acceptable to the Issuer, a
Letter of Credit may be issued by the Issuer containing an expiry date of more
than twelve months after the date of issuance (but in no event later than the
date specified in clause (ii) above).

 

SECTION 2.02  Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(a)                                 Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
Issuer in the form of an L/C Application, appropriately completed and signed by
a Responsible Officer of the Company.  Such L/C Application must be received by
the Issuer not later than 1:00 p.m. (New York City time) at least three Business
Days (or such shorter period as the Issuer may agree in a particular instance)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such L/C
Application shall specify in form and detail reasonably satisfactory to the
Issuer:  (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount and currency thereof; (iii) the expiry
date thereof; (iv) the name and address of the beneficiary thereof (which shall
not be Lloyd’s of London or members of its syndicate); (v) the documents to be
presented by such beneficiary in case of any drawing thereunder;  and (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder.  In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Application shall specify in form and
detail reasonably satisfactory to the Issuer:  (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); and (3) the nature of the proposed amendment.  Additionally, the Company
shall furnish to the Issuer such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any L/C
Documents, as the Issuer may reasonably require.

 

(b)                                 Upon confirmation by the Issuer that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions set forth herein, the Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or enter into the applicable amendment, as the case may be.

 

(c)                                  If the Company so requests in any
applicable L/C Application, the Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit shall permit the Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the Issuer, the Company shall not be required to make a specific request to the
Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit has been
issued, the Issuer shall renew such Letter of Credit at any time to an expiry
date not later than the L/C Expiration Date; provided, however, that the Issuer
shall not (x) permit any such renewal if

 

19

--------------------------------------------------------------------------------


 

the Issuer has determined that it would not be permitted at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.01(a) and Section 2.01(b) or otherwise) or (y) be
obligated to permit such renewal if it has determined or received notice (which
may be in writing or by telephone (if immediately confirmed in writing)) on or
before the day that is seven Business Days before the Nonrenewal Notice Date
from the Company that one or more of the applicable conditions set forth in
Section 4.02 is not then satisfied, and directing the Issuer not to permit such
renewal.

 

(d)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Issuer will also deliver to the
Company a true and complete copy of such Letter of Credit or amendment.

 

SECTION 2.03  Drawings and Reimbursement; Funding of Participations.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuer shall notify the Company thereof, and
the Issuer shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Letter of Credit.  In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the Issuer in such Alternative
Currency, unless (a) the Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (b) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the Issuer promptly following receipt of the notice of drawing that the
Company will reimburse the Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  If the Issuer notifies the Company of any payment by the Issuer under
a Letter of Credit prior to 11:00 a.m. (New York City time) on the date of such
payment for a Letter of Credit to be reimbursed in Dollars, the Company shall
reimburse the Issuer in an amount equal to the amount of such drawing and in the
applicable currency by 3:00 p.m. (New York City time) on that date for a Letter
of Credit to be reimbursed in Dollars; provided that if such notice is not
provided to the Company prior to 11:00 a.m. (New York City time) on such payment
date for a Letter of Credit to be reimbursed in Dollars, then the Company shall
reimburse the Issuer in an amount equal to the amount of such drawing not later
than 3:00 p.m. (New York City time) on the next succeeding Business Day for a
Letter of Credit to be reimbursed in Dollars and such extension of time shall be
reflected in computing fees in respect of such Letter of Credit.   If the Issuer
notifies the Company of any payment by the Issuer under a Letter of Credit prior
to 11:00 a.m. (Applicable Time) on the date of such payment for a Letter of
Credit to be reimbursed in an Alternative Currency, the Company shall reimburse
the Issuer in an amount equal to the amount of such drawing and in the
applicable currency by 3:00 p.m. (Applicable Time) on that date for a Letter of
Credit to be reimbursed in an Alternative Currency; provided that if such notice
is not provided to the Company prior to 11:00 a.m. (Applicable Time) on such
payment date for a Letter of Credit to be reimbursed in an Alternative Currency,
then the Company shall reimburse the Issuer in an amount equal to the amount of
such drawing not later than 3:00 p.m. (Applicable Time) on the next succeeding
Business Day for a Letter of Credit to be reimbursed in an Alternative Currency
and such extension of time shall be reflected in computing fees in respect of
such Letter of Credit.  If the Company fails to so reimburse the Issuer by such
time, the amount of the unreimbursed drawing (the “Unpaid

 

20

--------------------------------------------------------------------------------


 

Reimbursement Obligation) shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.   Any notice given by the
Issuer pursuant to this Section 2.03 may be given by telephone if immediately
confirmed in writing; provided that the lack of such confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

SECTION 2.04  Obligations Absolute.  The obligation of the Company to reimburse
the Issuer for each drawing under each Letter of Credit and to repay each
Reimbursement Obligation shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(a)                                 any lack of validity or enforceability of
such Letter of Credit or any term or provision thereof, any Loan Document, or
any other agreement or instrument relating thereto;

 

(b)                                 the existence of any claim, counterclaim,
setoff, defense or other right that the Company may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(c)                                  any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(d)                                 any payment by the Issuer under such Letter
of Credit against presentation of a draft or certificate that does not comply
strictly with the terms of such Letter of Credit; or any payment made by the
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(e)                                  any exchange, release or nonperfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the Obligations of the Company in respect
of such Letter of Credit;

 

(f)                                   any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Company or in the relevant currency markets generally; or

 

(g)                                  any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the

 

21

--------------------------------------------------------------------------------


 

Company’s instructions or other irregularity, the Company will promptly notify
the Issuer.  The Company shall be conclusively deemed to have waived any such
claim against the Issuer and its correspondents unless such notice is given as
aforesaid.

 

SECTION 2.05  Role of Issuer.  The Issuer and the Company agree that, in paying
any drawing under a Letter of Credit, the Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any document or the authority of the
Person executing or delivering any document.  Neither the Issuer, nor any of its
correspondents, participants or assignees shall be liable for (i) any action
taken or omitted in the absence of gross negligence or wilful misconduct or
(ii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or L/C Application.  The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company from pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  Neither the Issuer nor any of the respective
correspondents, participants or assignees of the Issuer shall be liable or
responsible for any of the matters described in Section 2.04; provided that,
notwithstanding anything in such Section to the contrary, the Company may have a
claim against the Issuer, and the Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct (as opposed to indirect, special,
punitive or exemplary) damages suffered by the Company which a court of
competent jurisdiction determines in a final nonappealable judgment were caused
by the Issuer’s gross negligence or willful misconduct or the Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

SECTION 2.06  Applicability of ISP or UCP.  Unless otherwise expressly agreed by
the Issuer and the Company when a Letter of Credit is issued, such Letter of
Credit shall be subject to either the ISP or, if required by the applicable
Governmental Authority regulating the beneficiary of such Letter of Credit, the
UCP.

 

SECTION 2.07  Conflict with L/C Application.  In the event of any conflict
between the terms of this Agreement and the terms of any L/C Application, the
terms hereof shall control.

 

SECTION 2.08  Termination or Reduction of Commitment.  The Company may, upon
notice to the Issuer, terminate the unused portion of the Commitment; provided
that (a) each such notice shall be in writing and must be received by the Issuer
at least three Business Days prior to the effective date of such termination or
reduction, and shall be irrevocable (provided that a notice of termination of
the Commitment may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be

 

22

--------------------------------------------------------------------------------


 

revoked by the Company (by notice to the Issuer on or prior to the specified
effective date) if such condition is not satisfied), (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000 and (c) the Company shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the L/C
Obligations would exceed the Commitment Amount.  Unless previously terminated,
the Commitment shall automatically terminate on the date specified in
clause (a) of the definition of “Commitment Termination Date”.

 

SECTION 2.09  Interest.

 

(a)                                 If any Reimbursement Obligation is not paid
when due, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

(b)                                 If any amount (other than a Reimbursement
Obligation) payable by the Company under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

 

(c)                                  While any Event of Default exists, (A) the
Company shall pay interest on the principal amount of all Unpaid Reimbursement
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws and
(B) the L/C Fees and any other amounts outstanding shall accrue at the Default
Rate.

 

(d)                                 Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(e)                                  Interest on Reimbursement Obligations shall
be payable upon the date of repayment and upon demand.

 

(f)                                   Interest hereunder shall be due and
payable before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(g)                                  All interest hereunder shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

SECTION 2.10  Fees.

 

(a)                                 Commitment Fees.  The Company agrees to pay
to the Issuer a commitment fee (the “Commitment Fee”), in Dollars, which shall
accrue at a rate per annum equal to 0.125% per annum times the actual daily
amount by which the Commitment Amount exceeds the L/C Obligations, during the
period from and including the Closing Date to but excluding the Commitment
Termination Date.  Accrued Commitment Fees shall be payable in arrears on the
last Business Day of each March, June, September and December, commencing on the
first such date to occur after the date hereof, and on the Commitment
Termination Date.

 

23

--------------------------------------------------------------------------------


 

(b)                                 L/C Fees.  The Company agrees to pay to the
Issuer a Letter of Credit fee, in Dollars with respect to its participations in
each outstanding Letter of Credit (the “L/C Fee”), during the period from and
including the Closing Date to but excluding the later of the Commitment
Termination Date and the date on which the Issuer ceases to have any L/C
Obligations, which L/C Fee shall accrue at a rate per annum equal to the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) times (a) if the Collateral consists solely of Cash, Cash
Equivalents and Government Debt,  0.25% and (b) in all other cases, 0.35%. 
Accrued L/C Fees shall be payable in arrears on the last Business Day of each
March, June, September and December, commencing on the first such date to occur
after the Closing Date, and on the Commitment Termination Date; provided that
any such fees accruing after the Commitment Termination Date shall be payable on
demand.  Notwithstanding anything herein to the contrary, while any Event of
Default exists, all L/C Fees shall accrue at the applicable Default Rate.  In
addition, the Company agrees to pay to the Issuer, in Dollars, (i)  the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuer relating to letters of credit as from
time to time in effect, and (ii) with respect to Letters of Credit issued to
beneficiaries located other than in the United States, the United Kingdom or
Australia, if there will be any fees and expenses charged by any correspondent
or confirming bank in connection with such Letter of Credit (“Correspondent
Issuance Costs”), the Issuer shall advise the Company of such Correspondent
Issuance Costs prior to issuance of such Letter of Credit and such Letter of
Credit shall not be issued unless such Correspondent Issuance Costs have been
approved by the Company and all of such fees, costs and charges described in
clauses (i) and (ii) shall be payable to the Issuer within three Business Days
after its demand therefor and are nonrefundable.

 

(c)                                  Fee Computation.  All fees payable under
this Section shall be computed on the basis of a year of 360 days and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  Each determination by the Issuer of a fee
hereunder shall be conclusive absent manifest error.

 

SECTION 2.11  Payments Generally.

 

(a)                                 Payments by the Company.  All payments to be
made by the Company under any Loan Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to L/C Obligations
denominated in an Alternative Currency, all payments by the Company shall be
made to the Issuer, at the Issuer’s Office in Dollars and in Same Day Funds not
later than 12:00 noon (New York City time) on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Company hereunder
with respect to L/C Obligations denominated in an Alternative Currency shall be
made to the Issuer, at the Issuer’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the Issuer on the
dates specified herein.  Without limiting the generality of the foregoing, the
Issuer may require that any payments due under this Agreement be made in the
United States.  If, for any reason, the Company is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, the Company
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.

 

24

--------------------------------------------------------------------------------


 

All amounts received by the Issuer after (i) 12:00 noon (New York City time), in
the case of payments in Dollars, or (ii) the Applicable Time specified by the
Issuer, in the case of payments in an Alternative Currency, shall in each case
be deemed to have been received on the next succeeding Business Day and any
applicable interest or fees shall continue to accrue.  If any payment to be made
by the Company shall fall due on a day that is not a Business Day, payment shall
be made on the next succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such next succeeding Business Day would fall after the Commitment Termination
Date, payment shall be made on the immediately preceding Business Day.

 

(b)                                 Application of Insufficient Payments. 
Subject to Section 7.02, if at any time insufficient funds are received by and
available to the Issuer to pay fully all amounts of any Unpaid Reimbursement
Obligation, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder and (ii) second, to pay
Unpaid Reimbursement Obligations then due hereunder.

 

SECTION 2.12  Compensation for Losses.  Upon written demand of the Issuer from
time to time, setting forth in reasonable detail the basis for calculating such
compensation, the Company shall promptly (but in any event within ten days)
after such demand compensate the Issuer for and hold the Issuer harmless from
any loss, cost or expense incurred by it as a result of any failure by the
Company to make payment of any drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency, including any loss or expense
arising from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract; provided
that, for the avoidance of doubt, the Company shall not be obligated to
compensate the Issuer under this Section for any loss of anticipated profits in
respect of any of the foregoing.

 

SECTION 2.13  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Company under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if any applicable Law (as determined in the good
faith discretion of the Issuer) requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall make such deduction
and timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
making such deductions (including such deductions applicable to additional sums
payable under this Section) the Issuer receives an amount equal to the sum it
would have received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Company.  The
Company shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Issuer timely reimburse the Issuer
for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Company.  The
Company shall indemnify the Issuer within ten days after demand therefor, for
the full amount of any Indemnified Taxes

 

25

--------------------------------------------------------------------------------


 

(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by the Issuer and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Company by the Issuer shall be conclusive absent
manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Company to a Governmental
Authority pursuant to this Section, the Company shall deliver to the Issuer the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Issuer.

 

(e)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including additional amounts pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.13 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything in this
paragraph (e) to the contrary, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(f)                                   Indemnification by the Issuer.  The Issuer
shall indemnify the Company within 10 days after demand therefor, for any
Excluded Taxes attributable to the Issuer and that are payable or paid by the
Company in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Issuer by the Company shall be conclusive absent manifest
error.

 

SECTION 2.14  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Issuer;

 

26

--------------------------------------------------------------------------------


 

(ii)                                  subject the Issuer to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (a) through (d) of
the definition of “Excluded Taxes” and (C) Other Connection Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes) or that
are franchise or branch profits Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(iii)                               impose on the Issuer or the London interbank
market any other condition, cost or expense (except, in each case, with respect
to Taxes) affecting this Agreement;

 

and the result of any of the foregoing shall be to increase the cost to the
Issuer of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Issuer hereunder (whether of principal, interest
or any other amount) then, upon request of the Issuer, the Company will pay to
the Issuer such additional amount or amounts as will compensate the Issuer for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Issuer
determines that any Change in Law affecting the Issuer or its holding company
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on capital for the Issuer or its holding company, if
any, as a consequence of this Agreement, the Commitment of the Issuer or the
Letters of Credit issued by the Issuer, to a level below that which the Issuer
or its holding company could have achieved but for such Change in Law (taking
into consideration the Issuer’s or its holding company’s policies with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to the Issuer such additional amount or amounts as will compensate the Issuer or
its holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Issuer setting forth in reasonable detail the amount or
amounts necessary to compensate the Issuer or its holding company as specified
in paragraph (a) or (b) of this Section and delivered to the Company, shall be
conclusive absent manifest error.  The Company shall pay the Issuer the amount
shown as due on any such certificate promptly (but in any event within ten days)
after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of the Issuer’s right to demand such compensation; provided
that the Company shall not be required to compensate the Issuer pursuant to this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that the Issuer notifies the Company of the Change in
Law giving rise to such increased costs or reductions, and of the Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.15  Mitigation Obligations.  If at any time (i)  the Issuer requests
compensation under Section 2.13 or Section 2.14, then the Issuer shall, at the
request of the Company, use reasonable efforts to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of the Issuer, such designation or assignment

 

27

--------------------------------------------------------------------------------


 

(A) would eliminate or reduce amounts payable pursuant to Section 2.13 or
Section 2.14, as the case may be, in the future and (B) in each case, would not
subject the Issuer to any unreimbursed cost or expense and would not otherwise
be disadvantageous to the Issuer.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by the Issuer in connection with any such
designation or assignment.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Issuer that:

 

SECTION 3.01  Corporate Authority.

 

(a)                                 Incorporation; Good Standing.  The Company
(a) is a company duly organized, validly existing and in good standing under the
laws of Bermuda, (b) has all requisite corporate (or the equivalent company)
power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation (or
similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.

 

(b)                                 Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby (a) are within the corporate (or the equivalent
company) authority of the Company, (b) have been duly authorized by all
necessary corporate (or the equivalent company) proceedings, (c) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Company is subject or any
judgment, order, writ, injunction, license or permit applicable to the Company
and (d) do not conflict with any provision of the Organizational Documents of,
or any agreement or other instrument binding upon, the Company.

 

(c)                                  Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents will result in valid and legally
binding obligations of the Company enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or by
the application of equitable principles relating to enforceability (regardless
of whether considered in a proceeding in equity or at law) including, without
limitation, (i) the possible unavailability of specific performance injunctive
relief or any equitable remedy and (ii) concepts of materiality, reasonableness,
good faith and fair dealings; provided that the Company assumes for the purposes
of this Section 3.01(c) that this Agreement and the other Loan Documents have
been validly executed and delivered by each of the parties thereto other than
the Company.

 

SECTION 3.02  Governmental Approvals.  The execution, delivery and performance
by the Company of this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

 

28

--------------------------------------------------------------------------------


 

SECTION 3.03  Financial Statements.

 

(a)                                 Fiscal Year.  The Parent and each of its
Subsidiaries has a fiscal (or financial) year which is the twelve months ending
on December 31 of each calendar year.

 

(b)                                 Financial Statements.  There has been
furnished to the Issuer (i) (x) a consolidated balance sheet of the Parent and
its Subsidiaries as at the Balance Sheet Date, and a consolidated statement of
income of the Parent and its Subsidiaries for the fiscal year then ended, and
(y) a consolidated balance sheet of the Company and its Subsidiaries as at the
Balance Sheet Date and a consolidated statement of income of the Company and its
Subsidiaries for the fiscal year then ended and (ii) (x) a consolidated balance
sheet and consolidated statement of income of the Parent and its Subsidiaries as
at and for the six months ended June 30, 2012 and (y) a consolidated balance
sheet and consolidated statement of income of the Company and its Subsidiaries
as at and for the six months ended June 30, 2012.  Such balance sheet and
statement of income have been prepared in accordance with GAAP (subject, in the
case of the June 30, 2012 statements, to the absence of footnotes and year-end
adjustments) and fairly present the financial condition of the Parent and its
Subsidiaries or the Company and its Subsidiaries, as the case may be, as at the
close of business on the date thereof and the results of operations for the
period then ended.  There are no Contingent Liabilities of the Parent or any of
its Subsidiaries as of such date involving material amounts, known to the
officers of the Parent, which were not disclosed in such balance sheet or the
notes related thereto.

 

SECTION 3.04  No Material Adverse Changes, etc.  Since the Balance Sheet Date
there has been no event or occurrence which has had a Material Adverse Effect.

 

SECTION 3.05  Franchises, Patents, Copyrights, etc.  The Company possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.

 

SECTION 3.06  Litigation.  Except as set forth in Schedule 3.06 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or
threatened against the Company or any of its Subsidiaries before any
Governmental Authority, (a) that, if adversely determined, would be expected to,
either in any case or in the aggregate,  (i) have a Material Adverse Effect or
(ii) materially impair the right of the Company and its Subsidiaries to carry on
business substantially as now conducted by them, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of the Parent and its
Subsidiaries or (b) which question the validity of this Agreement.

 

SECTION 3.07  No Materially Adverse Contracts, etc.  Neither the Company nor any
of its Subsidiaries is subject to any Organizational Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or, to the knowledge of the Responsible Officers, is expected in the
future to have a Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of the Responsible Officers, to have any Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

SECTION 3.08  Compliance with Other Instruments, Laws, etc.  Neither the Company
nor any of its Subsidiaries is in violation of any provision of its
Organizational Documents, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could result in the imposition of substantial penalties
or have a Material Adverse Effect.

 

SECTION 3.09  Tax Status.  The Company and its Subsidiaries (a) have made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which any of them is subject,
except those which the failure to file would not have a Material Adverse Effect,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or those which the
failure to pay would not have a Material Adverse Effect and (c) have set aside
on their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and none of the Responsible Officers
of the Company know of any basis for any such claim.

 

SECTION 3.10  No Event of Default.  No Default has occurred and is continuing.

 

SECTION 3.11  Investment Company Acts.  Neither the Company nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.  The Company is not engaged in
the “investment business” as defined in The Investment Business Act 2003 of
Bermuda.

 

SECTION 3.12  Absence of Financing Statements, etc.  There is no financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on any of the Pledged Collateral other than those in favor of the
Issuer.

 

SECTION 3.13  Perfection of Security Interest.  All filings, assignments,
pledges and deposits of documents or instruments have been made and all other
actions have been taken that are necessary or advisable, under applicable law,
to establish and perfect the Issuer’s security interest in the Pledged
Collateral.  The Issuer acknowledges and agrees that the Pledged Collateral is
subject to liens and set-off rights in favor of the Custodian pursuant to
Article III, Section 5 of the Control Agreement (the “Custodial Lien and Set-off
Rights”).  The Pledged Collateral and the Issuer’s rights with respect to the
Pledged Collateral are not subject to any set-off, claims, withholdings or other
defenses other than the Custodial Lien and Set-off Rights.  The Company is the
owner of the Pledged Collateral free from any lien, encumbrance or security
interest, other than (i) Permitted Statutory Liens, (ii) the Custodial Lien and
Set-Off Rights and (iii) those granted hereby.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.14  Use of Proceeds.

 

(a)                                 General.  The Company will obtain Letters of
Credit to be issued to support Company Reinsurance Agreements, provided that no
Letter of Credit will be issued to Lloyd’s of London or members of its syndicate
(whether in connection with a Company Reinsurance Agreement or to provide
supporting funds).

 

(b)                                 Regulations U and X.  No portion of any
Letter of Credit to be obtained shall be used, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X.

 

SECTION 3.15  Subsidiaries, etc.  As of the Closing Date, (a) the Parent has no
Subsidiaries other than those specifically disclosed on Schedule 3.15 and such
Schedule correctly indicates which Subsidiaries are Insurance Subsidiaries, and
which Subsidiaries are Material Parties, (b)  all of the outstanding Capital
Stock in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Person and in the amounts specified on
Schedule 3.15 free and clear of all Liens and (c) the Parent and its
Subsidiaries have no equity investments in any other corporation or entity other
than those specifically disclosed on Schedule 3.15.

 

SECTION 3.16  Disclosure.  No report, financial statement or other written
information furnished by or on behalf of the Company to the Issuer in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  There is no fact known to the Company or any of its
Subsidiaries as of the date hereof which has a Material Adverse Effect, or which
is reasonably likely in the future to have a Material Adverse Effect, exclusive
of effects resulting from changes in general economic conditions, legal
standards or regulatory conditions.

 

SECTION 3.17  Foreign Assets Control Regulations, Etc.  None of the requesting
or issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
Section 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of any Authority, including, without
limitation, the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) (the “Foreign Assets Control Regulations”) or any enabling
legislation or executive order relating thereto (which for the avoidance of
doubt shall include, but shall not be limited to (a) Executive Order 13224 of
September 21, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)
(the “Executive Order”) and (b) the PATRIOT Act).  The Company and each of its
Subsidiaries is in compliance in all material respects with the Trading With the
Enemy Act, the Foreign Assets Control Regulations, the Executive Order and the
PATRIOT Act.  Furthermore, neither the Company nor any of its Subsidiaries
(A) is subject to any U.S. sanctions administered by OFAC, (B) is or will become
a “blocked person” as described in the Executive Order, the Trading With the
Enemy Act,  the Foreign Assets Control Regulations or any SDN List or
(C) engages or will engage in any dealings or transactions, or be otherwise

 

31

--------------------------------------------------------------------------------


 

associated, with any such “blocked person”, (D) is listed or is controlled,
directly or indirectly by any person on any SDN List, (E) is located, organized
or resident in a country which is the subject of Sanctions of any Authority or
(F) is a governmental agency, authority or body or state-owned enterprise of any
country which is the subject of sanctions by any Authority.

 

SECTION 3.18  Identification Number.  The true and correct organizational
identification number of the Company is 31261.

 

SECTION 3.19  Representations as to Foreign Jurisdiction Matters.  The Company
represents and warrants to the Issuer that:

 

(a)                                 The Company is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party, and the execution, delivery and
performance by the Company of the Loan Documents constitute and will constitute
private and commercial acts and not public or governmental acts.  Neither the
Company nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of Bermuda in respect of its obligations under the Loan Documents.

 

(b)                                 The Loan Documents are in proper legal form
under the Laws of Bermuda for the enforcement thereof against the Company under
the Laws of Bermuda, and to ensure the legality, validity, enforceability or
admissibility in evidence of the Loan Documents.  It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Loan Documents that the Loan Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which the Company is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the Loan
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization that has been made and is in full force and
effect, or is not required to be made until the Loan Documents are sought to be
enforced and (ii) any charge or tax that has been timely paid by or on behalf of
the Company.

 

(c)                                  As of the Closing Date, there is no tax,
levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of Bermuda
either (i) on or by virtue of the execution or delivery of the Loan Documents or
(ii) on any payment to be made by the Company pursuant to the Loan Documents.

 

(d)                                 The execution, delivery and performance of
the Loan Documents are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

32

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01  Closing Date.  The obligation of the Issuer to issue Letters of
Credit hereunder is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

 

(i)                                     Executed Counterparts of this
Agreement.  The Issuer shall have executed this Agreement and received a
counterpart of this Agreement signed by the Borrower (or written evidence
satisfactory to the Issuer of a signed signature page to this Agreement that the
Borrower has signed a counterpart of this Agreement).

 

(ii)                                  Executed Counterparts of the Control
Agreement.  The Issuer shall have received from each party thereto a counterpart
of the Control Agreement which shall be in full force and effect and shall be in
form and substance satisfactory to the Issuer and the Issuer shall have viewing
rights with respect to the Collateral Accounts subject to such Control
Agreement.

 

(iii)                               Pledged Collateral Certificate.  If a Letter
of Credit is issued on the Closing Date, the Issuer shall have received from the
Company a Pledged Collateral Certificate dated as of the Closing Date.

 

(iv)                              Certificates.  The Issuer shall have received
such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Issuer may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents;

 

(v)                                 Corporate Documents.  The Issuer shall have
received such other documents and certificates (including Organizational
Documents and good standing certificates) as the Issuer may reasonably request
relating to the organization, existence and good standing of the Company and any
other legal matters relating to the Company, the Loan Documents or the
transactions contemplated thereby.

 

(vi)                              Opinion of Counsel to Company.  The Issuer
shall have received an opinion of Cravath, Swaine & Moore LLP, New York counsel
to the Company, addressed to the Issuer and dated the Closing Date, in form and
substance satisfactory to the Issuer (and the Company hereby instructs such
counsel to deliver such opinion to the Issuer).

 

(vii)                           Opinion of Bermuda Counsel to Company.  The
Issuer shall have received an opinion of Appleby, Bermuda counsel to the
Company, addressed to the Issuer and dated the Closing Date, in form and
substance satisfactory to the Issuer (and the Company hereby instructs such
counsel to deliver such opinion to the Issuer).

 

(viii)                        Fees and Expenses.  The Company shall have paid
all fees, costs and expenses (including legal fees and expenses) agreed in
writing to be paid by it to the

 

33

--------------------------------------------------------------------------------


 

Issuer in connection herewith to the extent due (and, in the case of expenses
(including legal fees and expenses), to the extent that statements for such
expenses shall have been delivered to the Company prior to the Closing Date).

 

(ix)                              KYC Information.  The Company shall have
provided to the Issuer the documentation and other information requested by the
Issuer in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.

 

(x)                                 Officer’s Certificate.  The Issuer shall
have received a certificate, dated the Closing Date and signed by a Responsible
Officer of the Company, confirming satisfaction of the conditions set forth in
this Section and compliance with the conditions set forth in clauses (ii) and
(iii) of the first sentence of Section 4.02.

 

(xi)                              Compliance Certificate.  The Issuer shall have
received a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended June 30, 2012, signed by chief executive
officer, chief financial officer, treasurer or controller of the Company.

 

(xii)                           Process Agent Letter.  A letter from the Process
Agent agreeing to the terms of Section 9.09(d).

 

The Issuer shall notify the Company of the Closing Date, and such notice shall
be conclusive and binding.

 

SECTION 4.02  Conditions to All L/C Credit Extensions.  The obligation of the
Issuer to make any L/C Credit Extension is additionally subject to the
satisfaction of the following conditions:

 

(i)                                     the Issuer shall have received an L/C
Application in accordance with the requirements hereof;

 

(ii)                                  the representations and warranties of the
Company set forth in this Agreement and in any other Loan Document shall be true
and correct in all material respects (or, in the case of any such representation
or warranty already qualified by materiality, in all respects) on and as of the
date of such L/C Credit Extension (or, in the case of any such representation or
warranty expressly stated to have been made as of a specific date, as of such
specific date);

 

(iii)                               no Default shall have occurred and be
continuing or would result from such L/C Credit Extension or from the
application of proceeds thereof;

 

(iv)                              in the case of a Letter of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Issuer would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency;

 

34

--------------------------------------------------------------------------------


 

(v)                                 the Issuer shall have received a Pledged
Collateral Certificate calculated as of the most recent Business Day of the
issuance, extension or renewal of such Letter of Credit; and

 

(vi)                              following such issuance, the L/C Obligations
shall not exceed either the Commitment Amount or the Collateral Coverage Amount.

 

Each request for an L/C Credit Extension by the Company hereunder and each L/C
Credit Extension shall be deemed to constitute a representation and warranty by
the Company on and as of the date of the applicable L/C Credit Extension as to
the matters specified in clauses (ii) and (iii) above in this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitment has expired or been terminated and all Letters of Credit
shall have expired or been terminated, the Company covenants and agrees with the
Issuer that:

 

SECTION 5.01  Punctual Payment.  The Company will duly and punctually pay or
cause to be paid the Reimbursement Obligations, Fees and all other amounts
provided for in this Agreement and the other Loan Documents to which the Company
or any of its Subsidiaries are a party, all in accordance with the terms of this
Agreement and such other Loan Documents.

 

SECTION 5.02  Maintenance of Office.  The Company will maintain its principal
office at Montpelier House, 94 Pitts Bay Road, Hamilton, Bermuda HM HX, or at
such other place as the Company shall designate upon written notice to the
Issuer, where notices, presentations and demands to or upon the Company in
respect of the Loan Documents to which the Company is a party may be given or
made.

 

SECTION 5.03  Records and Accounts.  The Company will (a) keep, and cause each
of its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage PricewaterhouseCoopers or other independent certified
public accountants satisfactory to the Issuer as the independent certified
public accountants of the Parent and its Subsidiaries and will not permit more
than thirty (30) days to elapse between the cessation of such firm’s (or any
successor firm’s) engagement as the independent certified public accountants of
the Parent and its Subsidiaries and the appointment in such capacity of a
successor firm as shall be satisfactory to the Issuer.

 

SECTION 5.04  Financial Statements, Certificates and Information.  The Company
will deliver to the Issuer:

 

(a)                                 not later than ninety (90) days after the
end of each fiscal year of the Parent, (i) the consolidated balance sheet of the
Parent and its Subsidiaries and the consolidating balance sheet of the Parent
and its Subsidiaries, each as at the end of such year, and the related

 

35

--------------------------------------------------------------------------------


 

consolidated statement of income and consolidated statement of cash flow and
consolidating statement of income for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and, in the case of the consolidated balance sheet and
related consolidated statement of income and consolidated statement of cash
flow, certified, without qualification and without an expression of uncertainty
as to the ability of the Parent, the Company or any of their Subsidiaries to
continue as going concerns (other than any expression of uncertainty that is
expressly solely with respect to, or expressly resulting solely from any
potential inability to satisfy the financial covenant set forth in
Section 6.08(a) of this Agreement on a future date or in a future period), by
PricewaterhouseCoopers or any other independent certified public accountant
engaged pursuant to Section 5.03(c) and (ii) the consolidated balance sheet of
the Company and its Subsidiaries and the consolidating balance sheet of the
Company and its Subsidiaries, each as at the end of such year, and the related
consolidated statement of income and consolidated statement of cash flow and
consolidating statement of income and consolidating statement of cash flow for
such year, each setting forth in comparative form the figures for the previous
fiscal year and all such consolidated and consolidating statements to be in
reasonable detail, prepared in accordance with GAAP, and, in the case of the
consolidated balance sheet and related consolidated statement of income and
consolidated statement of cash flow, certified, without qualification;

 

(b)                                 as soon as practicable, but in any event not
later than forty-five (45) days after the end of each of the fiscal quarters of
the Parent, (i) copies of the unaudited consolidated balance sheet of the Parent
and its Subsidiaries and the unaudited consolidating balance sheet of the Parent
and its Subsidiaries, each as at the end of such quarter, and the related
consolidated statement of income and consolidated statement of cash flow and
consolidating statement of income for the portion of the Parent’s fiscal year
then elapsed, all in reasonable detail and prepared in accordance with GAAP,
together with a certification by the principal financial or accounting officer
of the Parent that the information contained in such financial statements fairly
presents the financial position of the Parent and its Subsidiaries on the date
thereof (subject to year-end adjustments); and (ii) copies of the unaudited
consolidated balance sheet of the Company and its Subsidiaries and the unaudited
consolidating balance sheet of the Company and its Subsidiaries, each as at the
end of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for the portion of the Company’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of the Company that the information contained in such financial
statements fairly presents the financial position of the Company and its
Subsidiaries on the date thereof (subject to year-end adjustments);

 

(c)                                  Within thirty (30) days of receipt of any
audit committee report prepared by the Company’s or the Parent’s accountants, if
there are any reportable events resulting in any discussion in the sections of
such report entitled “Errors or Irregularities”, “Illegal Acts” or
“Misstatements Due to Fraud”, the Company will provide copies of such sections
to the Issuer;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a Compliance
Certificate;

 

36

--------------------------------------------------------------------------------


 

(e)                                  no later than (i) the fifth (5th) Business
Day of each month and (ii) one Business Day after a request from the Issuer, a
certificate (the “Pledged Collateral Certificate”) substantially in the form of
Exhibit C attached hereto, signed by an officer of the Company, certifying
compliance with the collateral coverage requirement set forth in Section 5.08
and demonstrating, in detail satisfactory to the Issuer, the Fair Market Value
of the Eligible Collateral as of the last Business Day of the immediately
preceding month or Business Day, as the case may be;

 

(f)                                   five days after the date filed with the
relevant Governmental Authority for each of its fiscal years, but in any event
within 125 days after the end of each fiscal year of the Company and each other
Insurance Subsidiary, a copy of the annual financial statements required to be
filed with the Minister of Finance of Bermuda or such other appropriate
Governmental Authority of the jurisdiction of domicile of any Insurance
Subsidiary;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature filed with the SEC
or sent to the stockholders of the Parent or the Company; and

 

(h)                                 from time to time such other financial data
and information as the Issuer may reasonably request.

 

Documents required to be delivered pursuant to Section 5.04(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which the Issuer has
access (whether a commercial or third-party website); provided that: (A) upon
written request by the Issuer, the Company shall deliver paper copies of such
documents to the Issuer until a written request to cease delivering paper copies
is given by the Issuer and (B) the Company shall notify the Issuer (by facsimile
or electronic mail) of the posting of any such documents and provide to Issuer
by electronic mail electronic versions (i.e., soft copies) of such documents.

 

SECTION 5.05  Notices.

 

(a)                                 Defaults.  As soon as practicable after a
Responsible Officer of the Company knows of the existence of any Default, the
Company will notify the Issuer, in writing, of the occurrence of such Default,
together with a reasonably detailed description thereof, and the actions the
Company proposes to take with respect thereto.

 

(b)                                 Notification of Claim against Pledged
Collateral.  The Company will, immediately upon becoming aware thereof, notify
the Issuer, in writing, of any set-off, claims, withholdings or other defenses
to which any of the Pledged Collateral, or the Issuer’s rights with respect to
the Pledged Collateral, are subject other than with respect to the Custodial
Lien and Set-off Rights, provided, that the Company will notify the Issuer
hereunder of any set-off exercised by the Custodian pursuant to the Custodial
Lien and Set-off Rights.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Notice of Litigation and Judgments.  The
Company will, and will cause each of its Subsidiaries to, give notice to the
Issuer in writing within thirty (30) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting the Company or any of its Subsidiaries or to which the Company or any
of its Subsidiaries is or becomes a party involving an uninsured claim against
the Company or any of its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect on the Company or any of its Subsidiaries and stating
the nature and status of such litigation or proceedings.  The Company will give
notice to the Issuer, in writing, in form and detail satisfactory to the Issuer,
within ten (10) days of any final judgment not covered by insurance, against the
Company or any of its Subsidiaries in an amount in excess of $5,000,000.

 

SECTION 5.06  Legal Existence; Maintenance of Properties.  The Company will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its
Subsidiaries.  It (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, and (iii) will continue to engage primarily in the businesses now
conducted by them and in related businesses; provided that nothing in this
Section 5.06 shall prevent the Company from discontinuing the operation of any
Subsidiary or the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Company, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.

 

SECTION 5.07  Taxes.  The Company will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, other than where failure to pay such
taxes would not result in a Material Adverse Effect; provided, that any such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Parent or such Subsidiary shall have set aside on its
books adequate reserves with respect thereto; and provided, further that the
Company and each Subsidiary will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached to the Pledged Collateral as security therefor.

 

SECTION 5.08  Collateral Coverage.  The Company hereby covenants and agrees that
the Collateral Coverage Amount must at all times be equal to or greater than the
L/C Obligations.  If at any time the Collateral Coverage Amount is less than the
L/C Obligations, then the Company shall promptly provide to the Issuer and
pledge hereunder such additional Eligible Collateral as may be necessary to
satisfy the foregoing Collateral Coverage Amount.  Failure to do so within two
(2) Business Days shall constitute an immediate and automatic Event of Default
under the terms and conditions of this Agreement.  Notwithstanding the monthly
reporting obligations set forth in Section 5.04(e), the covenant contained
herein shall be tested at all times.

 

38

--------------------------------------------------------------------------------


 

SECTION 5.09  Inspection of Properties and Books, etc.  The Company shall permit
representatives and independent contractors of the Issuer to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company at the Issuer’s expense; provided, however, that when an Event of
Default exists the Issuer (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours upon reasonable advance notice.

 

SECTION 5.10  Compliance with Laws, Contracts, Licenses, and Permits.  The
Company will, and will cause each of its Subsidiaries to, comply with (a) the
applicable Laws wherever its business is conducted, including all environmental
Laws, except where failure to do so would not have a Material Adverse Effect,
(b) the provisions of its Organizational Documents, (c) all agreements and
instruments by which it or any of its properties may be bound, except where
failure to do so would not have a Material Adverse Effect, and (d) all
applicable decrees, orders, and judgments, except where failure to do so would
not have a Material Adverse Effect.  If any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any competent
government shall become necessary or required in order that the Company fulfill
any of its obligations hereunder or any of the other Loan Documents to which the
Company is a party, the Company will immediately take or cause to be taken all
reasonable steps within the power of the Company to obtain such authorization,
consent, approval, permit or license and furnish the Issuer with evidence
thereof.

 

SECTION 5.11  Use of Proceeds.  The Company will obtain Letters of Credit solely
for the purposes set forth in Section 3.14(a).

 

SECTION 5.12  Further Assurances.

 

(a)                                 The Company will, and will cause each of its
Subsidiaries to, cooperate with the Issuer and execute such further instruments
and documents as the Issuer shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

(b)                                 In the event that the senior unsecured debt
rating of the Person then acting as Custodian is below BBB- by S&P or Baa3 by
Moody’s, at the request of Barclays Bank, the Company, at its sole cost and
expense, will transfer the Collateral Account to a new Custodian reasonably
acceptable to Barclays Bank and in connection therewith enter into a new Control
Agreement with respect to such Collateral Account within 15 days of such the
date Barclays Bank approves such new Custodian.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitment has expired or been terminated, all Letters of Credit have
expired or been terminated and all Obligations have been paid in full, the
Company covenants and agrees with the Issuer that:

 

SECTION 6.01  Business Activities.  The Company will not engage directly or
indirectly (whether through Subsidiaries or otherwise), as its primary business,
in any type of business other than the insurance and reinsurance and related
businesses.

 

SECTION 6.02  Fiscal Year.  The Company will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal or financial year from
that set forth in Section 3.03(a).

 

SECTION 6.03  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such Affiliate has a substantial interest or is an officer, director,
trustee or partner, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business, provided
that transactions between the Company or any of its Subsidiaries with the Parent
or any Subsidiary of the Parent shall be excluded from the restrictions set
forth in this Section 6.03.

 

SECTION 6.04  Disposition of Assets.  The Company will not, and will not permit
any of its Subsidiaries that are Insurance Subsidiaries to, sell, transfer,
convey or lease all or substantially all of its assets or sell or assign with or
without recourse any receivables, other than any sale, transfer, conveyance or
lease in the ordinary course of business, except for any sale, transfer, lease
or disposition of an asset by a Subsidiary of the Company to a Subsidiary of the
Company, provided that no Default has occurred and is continuing or would result
therefrom.

 

SECTION 6.05  Mergers, Consolidations and Sales.  The Company will not, and will
not permit any of its Subsidiaries which is a Material Party to, merge or
consolidate except that, provided in each case no Default has occurred and is
continuing or would result therefrom,

 

(i)  any wholly-owned Subsidiary of the Company may merge with any other
wholly-owned Subsidiary of the Company,

 

(ii)  the Company may merge with any other wholly-owned Subsidiary of the Parent
provided the Company is the surviving corporation; and

 

(iii)  the Company may merge, amalgamate or consolidate with another Person
provided (A) such Person is a corporation or company with limited liability
organized under the laws of any state of the United States, the District of

 

40

--------------------------------------------------------------------------------


 

Columbia,  Bermuda, the United Kingdom, the Netherlands or Switzerland, (B) the
surviving or resulting Person shall be liable for all of the Obligations of the
Company under the Loan Documents, (C) the security interest granted hereunder
continues in full force and effect with the same priority and there are no
additional barriers to enforcement of the same, (D) the management team and
board of directors of the surviving or resulting Person are substantially the
same as prior to such merger, consolidation or amalgamation,  (E) the merger,
consolidation or amalgamation is not a hostile takeover and (F) the Issuer shall
have received such documents, certificates and opinions in connection with such
merger, amalgamation or consolidation affirming the effectiveness of this
Agreement and the other Loan Documents and the liability of the surviving or
resulting Person for the Obligations as it shall have reasonably requested .

 

SECTION 6.06  Liens.  The Company will not, and will not permit any of its
Subsidiaries to, create, assume, incur, guarantee or otherwise permit any Debt
secured by any Lien upon any shares of Capital Stock of any of its Subsidiaries
(whether such shares of Capital Stock are now owned or hereafter acquired)
without effectively providing concurrently that the Obligations (and, if the
Company so elects, any other Debt of the Company that is not subordinate to the
Obligations and with respect to which the governing instruments require, or
pursuant to which the Company is otherwise obligated, to provide such security)
shall be secured on an equal and ratable basis with such Debt for at least the
time period such other Debt is so secured.

 

SECTION 6.07 Sanctions.

 

(a)                                 No portion of any Letter of Credit shall be
used, directly or indirectly, for the purposes of any transaction related to
either: (i) any person which is listed on an SDN List, or is owned or
controlled, directly or indirectly, by any person listed on an SDN List; or
(ii) any country which is the subject of sanctions by any Authority.

 

(b)                                 Neither the Company, nor any of its
Subsidiaries, shall engage in any conduct which might reasonably be expected to
cause it to become a subject of sanctions by any Authority.

 

SECTION 6.08  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Company will not permit
the Leverage Ratio to be more than thirty percent (30%).  For purposes of
determining the Leverage Ratio, Hybrid Securities will be accorded the same
capital treatment as given to such Hybrid Securities by S&P; provided that no
Subsidiary of the Parent (other than a trust or other entity formed for the
purpose of issuing the Hybrid Securities) shall have any direct or indirect
liability in respect of the Hybrid Securities; and provided further that the
maximum amount of Hybrid Securities eligible for equity treatment in determining
the Leverage Ratio (regardless of the treatment by S&P) cannot exceed 15% of
total capital.

 

(b)                                 A.M. Best Rating.  The Company will not
permit its A.M. Best Rating to fall below the rating of “B++” or to be
withdrawn.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT; ACCELERATION

 

SECTION 7.01  Events of Default and Acceleration.  The occurrence and
continuance of any of the following shall constitute an event of default (each
an “Event of Default”):

 

(a)  default in the payment of any of the Obligations consisting of
Reimbursement Obligations;

 

(b)  default in the payment of any Obligations (other than those specified in
clause (a) above) under any of the Loan Documents, including, without
limitation, default in the payment of Fees and interest, which shall continue
for more than three (3) Business Days;

 

(c)  any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Company herein, in any Loan Document or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made;

 

(d)  default in the performance of any of the agreements or covenants of the
Company set forth in Section 5.05, 5.06, 5.08, 5.11, 5.12(b), 6.01, 6.04, 6.05,
6.07 or 6.08(b) after the date upon which any applicable grace or cure periods
that are expressly herein provided shall have elapsed;

 

(e)  default in the performance of any of the agreements or covenants of the
Company set forth in Section 5.04(e) and continuance of such default for a
period of 10 days after the date upon which any applicable grace or cure periods
that are expressly herein provided shall have elapsed;

 

(f)  default in the performance of any of the agreements of the Company set
forth in Section 6.08(a) and continuance of such default for a period of 30 days
unless a Cure Contribution is made during such 30 days;

 

(g)  default in the performance of any of the agreements or covenants of the
Company under this Agreement or any other Loan Document (other than those
specified in Section 7.01(a), (b), (c), (d), (e) or (f) above) and continuance
of such default for a period of 30 days after the date upon which (x) any
Responsible Officer had actual knowledge of such default or (y) any applicable
grace or cure periods that are expressly herein provided shall have elapsed;

 

(h)  any Control Agreement is terminated by any party thereto and the Company,
the Issuer and another securities intermediary satisfactory to the Issuer have
not, as of the date that is three (3) Business Days prior to the effective date
of such termination, entered into a control agreement in form and substance
reasonably satisfactory to the Issuer, such that the Issuer’s first priority
lien and security interest in the Pledged Collateral is preserved unimpaired;

 

42

--------------------------------------------------------------------------------


 

(i)  the Issuer’s security interest in the Pledged Collateral shall cease to be
a first priority perfected security interest, otherwise than in accordance with
the terms hereof or in connection with (i) Permitted Statutory Liens or (ii) in
connection with the Custodial Lien and Set-Off Rights; or any action at law,
suit or in equity or other legal proceeding to cancel, revoke or rescind this
Agreement or any other Loan Document shall be commenced by or on behalf of the
Company or any of its shareholders, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, this Agreement or any one or more of the other Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(j)  a Material Party shall be enjoined, restrained or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days;

 

(k)  a Material Party admits in writing that it is generally unable to pay debts
as they mature or become due;

 

(l)  a Material Party makes a general assignment for the benefit of creditors;

 

(m)  any of the Pledged Collateral is subject to any lien or encumbrance or any
claim or demand, other than (i) Permitted Statutory Liens and (ii) the Custodial
Lien and Set-Off Rights, that if unpaid might by law or upon bankruptcy,
insolvency or otherwise, be given any priority whatsoever over the Company’s
general creditors with respect to the Pledged Collateral or is transferred for
the purposes of the payment of indebtedness not arising hereunder or is taken by
attachment, execution or any other form of legal process;

 

(n)  the commencement of a proceeding by or against a Material Party under any
Debtor Relief Law seeking to adjudicate a Material Party as bankrupt or
insolvent, or seeking the liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of a Material Party or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, debtor in
possession, examiner or other similar official for a Material Party, the Pledged
Collateral or any substantial part of a Material Party’s property, with or
without consent of such Material Party, for any purpose whatsoever and, in the
case of any such proceeding instituted against a Material Party (but not
instituted by it), either such proceeding shall remain unstayed and undismissed
for a period of sixty (60) days; or any of the following actions sought in such
proceeding shall occur: the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, a
Material Party, the Pledged Collateral or for any substantial part of its
property;

 

(o) the assertion of any levy, seizure or attachment on the Pledged Collateral,
other than with respect to the Custodial Lien and Set-Off Rights, or the taking
of any action by a regulatory authority to obtain control (which shall not have
been vacated, discharged or stayed or bonded pending appeal within sixty (60)
days from the entry thereof) of any part of the Pledged Collateral, other than
with respect to the Custodial Lien and Set-Off Rights;

 

43

--------------------------------------------------------------------------------


 

(p)  the taking of any action by a regulatory authority to obtain control of a
Material Party or a substantial part of its assets (which shall not have been
vacated, discharged or stayed or bonded pending appeal within sixty (60) days
from the entry thereof);

 

(q)  a Change of Control shall occur; or

 

(r)  there shall occur any (i) default in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any other
Debt of the Company and/or any other Material Party if the aggregate amount of
Debt of the Company and/or any other Material Party which is accelerated or due
and payable, or which (subject to any applicable grace period) may be
accelerated or otherwise become due and payable, by reason of such default or
defaults is $25,000,000 or more, (ii) default in the performance or observance
of any obligation or condition with respect to any such other Debt of, or
guaranteed by, a Material Party if the effect of such default or defaults is to
accelerate the maturity (subject to any applicable grace period) of any such
Debt of $25,000,000 or more in the aggregate or to permit the holder or holders
of such indebtedness of $25,000,000 or more in the aggregate, or any trustee or
agent for such holders, to cause such Debt to become due and payable prior to
its expressed maturity, or (iii) a final judgment or judgments which exceed an
aggregate of $25,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and is
not denying coverage in writing) shall be rendered against a Material Party and
shall not have been discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgment(s).

 

If any Event of Default shall have occurred and be continuing, the Issuer may by
notice to the Company, terminate the Commitment, and upon such notice being
given the Commitment shall terminate immediately and the Issuer shall be
relieved of all further obligations to issue, extend, amend or renew Letters of
Credit.  No termination of the Commitment shall relieve the Company of any of
the Obligations and upon such termination of the Commitment hereunder, all
Obligations and all interest accrued and unpaid thereon shall become immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Company.

 

If any Event of Default shall occur and be continuing, the Issuer may, with or
without prior notice to the Company, and without demand for additional
collateral, (a) transfer, or cause the Custodian to transfer any or all of the
Pledged Collateral and/or the Collateral Account into the name of the Issuer or
its nominee (including, without limitation, having the Pledged Collateral
debited from the Collateral Account and credited to an account designated by the
Issuer) and vote any Pledged Collateral constituting securities or closely held
Capital Stock; (b) require the Company to provide additional Eligible Collateral
if the Collateral Coverage Amount is not equal to or greater than the L/C
Obligations at any time and require the Company (or instruct the Securities
Intermediary) to convert Collateral into (and thereafter only invest in) Cash
and Cash Equivalents; (c) sell at public or private sale any or all of the
Pledged Collateral; (d) apply to, or set off against, the Obligations of the
Company all or any portion of the Pledged Collateral, securities or other
property of the Company in the possession of the Issuer; (e) convert any of the
Pledged Collateral or any proceeds thereof into the applicable Alternative
Currency, with any such conversion costs being considered a collection expense
and added to the Obligations; and (f) at its discretion in its own name or in
the name of the Company take any

 

44

--------------------------------------------------------------------------------


 

action for the collection of the Pledged Collateral, including the filing of a
proof of claim in insolvency proceedings, and may receive the proceeds thereof
and execute releases therefor.  The Company agrees that the Issuer has no
obligation to sell or otherwise liquidate the Pledged Collateral in any
particular order or to apply the proceeds thereof to any particular portion of
the Obligations.  The Company further agrees that after the occurrence and
during the continuance of an Event of Default, to the extent that any voting
rights exist, the Issuer shall have no obligation to vote any Pledged Collateral
constituting securities or closely held Capital Stock but shall have the right
to do so in its sole discretion.

 

In connection with any secured party’s sale, the Issuer is authorized, if it
deems it advisable to do so, in order to comply with any applicable securities
laws, to restrict the prospective bidders or purchasers to persons who will
represent and agree that they are purchasing the Pledged Collateral for their
own account for investment, and not with a view to the distribution or re-sale
thereof.  Sales made subject to such restriction shall be deemed to have been
made in a commercially reasonable manner.

 

SECTION 7.02  Application of Payments.  After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Obligations shall be
applied by the Issuer as it elects in its sole discretion; provided that, the
Issuer shall be entitled to retain an amount equal to the L/C Obligations to be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any.

 

ARTICLE VIII

 

COLLATERAL SECURITY.

 

SECTION 8.01  Security of the Company.  The Obligations shall be secured by a
perfected first priority security interest (subject only to (i) Permitted
Statutory Liens and (ii) the Custodial Lien and Set-Off Rights) in the
following:  (a) each Collateral Account and all property held therein or any
replacement or successor account and/or any and all substitutions, additions and
accessions thereto, which shall include, but not be limited to, cash, investment
property, securities, security entitlements, securities accounts and any and all
financial assets credited to and held in each Collateral Account or any
replacement or successor account, as such property may be released or
substituted pursuant to the terms hereof; and (b) to the extent not already
included in clause (a) above, dividends, distributions, income, interest and all
proceeds of the foregoing, including, without limitation, the roll-over or
reinvested proceeds of the foregoing, whether now existing or hereafter arising
(collectively, the “Pledged Collateral”).  Any delivery or transfer of any of
the Pledged Collateral to the Custodian and credited to a Collateral Account
shall be deemed a delivery or transfer to the Issuer.

 

SECTION 8.02  Security Interest.  The Company hereby pledges, hypothecates, and
impresses the Pledged Collateral with a lien in favor of the Issuer, and grants
to the Issuer a security interest in the Pledged Collateral, in each case to
secure the punctual payment and performance of all the Obligations.  The Company
covenants and agrees that (i) with respect to the Pledged Collateral consisting
of each Collateral Account, the property held therein and any

 

45

--------------------------------------------------------------------------------


 

and all proceeds thereof, the Issuer has control and, from and after the
issuance of a Notice of Exclusive Control, which notice shall not be given
unless an Event of Default has occurred and is continuing hereunder, the Issuer
shall have sole and exclusive control over such Pledged Collateral and that it
shall take all such steps as may be necessary to cause the Issuer to have sole
and exclusive control over such Pledged Collateral; (ii) it shall not sell,
transfer, assign, or otherwise dispose of any of the Pledged Collateral without
the prior written consent of the Issuer except in connection with substitutions,
roll-overs or reinvestments of Pledged Collateral permitted pursuant to
Section 8.06(b) and provided that, after giving effect to such substitutions,
the Company is in compliance with the covenant contained in Section 5.08;
(iii) it shall do or cause to be done all things necessary to preserve and keep
in full force and effect the perfected first priority security interest in the
Pledged Collateral granted to the Issuer hereunder (subject to laws affecting
creditor’s rights, generally); (iv) it shall not create or permit the existence
of liens or security interests in the Pledged Collateral in favor of third
parties other than Permitted Statutory Liens and the Custodial Lien and Set-Off
Rights; (v) it shall not take any action or omit to take any action that would
result in the termination of any Control Agreement without the prior consent of
the Issuer and it shall otherwise comply in all respects with the provisions of
each Control Agreement; and (vi) with respect to the Collateral Accounts, it
shall not give instructions or entitlement orders to the Custodian that would
require the Custodian to advance any margin or other credit to or for the
benefit of the Company.

 

SECTION 8.03  Additional Obligations.  The Company agrees that: (1) any
distribution in kind received by the Company from any party for or on account of
the Pledged Collateral, including distributions of stock as a dividend or split
of any of the Pledged Collateral, shall be promptly delivered to the Issuer, in
the form received with any required endorsement; (2) additional collateral in
form and kind satisfactory to the Issuer will be deposited by the Company with
the Issuer in accordance with Section 5.08; and (3) any note or other instrument
executed and delivered to the Company by any party to evidence any obligation of
such party with respect to the Pledged Collateral shall be promptly delivered
with any required endorsement to the Issuer.  All such items shall be held by
the Issuer in accordance with the terms of this Agreement.

 

SECTION 8.04  Certain Rights and Duties of Issuer.  The Company acknowledges
that the Issuer has no duty of any type with respect to the Pledged Collateral
except for the use of due care in safekeeping any of the Pledged Collateral
actually in the physical custody of the Issuer.  Prior to the occurrence of any
Event of Default the Issuer’s rights with respect to the Pledged Collateral
shall be limited to the Issuer’s rights as secured party and pledgee and the
right to perfect its security interest, preserve, enforce and protect the Lien
granted hereunder and its interest in the Pledged Collateral.  Prior to the
occurrence and continuance of any Event of Default, the Company shall be
entitled to vote any Pledged Collateral constituting securities or Capital Stock
and to give consents, waivers and ratifications in respect thereof; provided,
however, that no vote shall be cast or consent, waiver or ratification given by
the Company if the effect thereof would impair any of the Pledged Collateral or
be inconsistent with or result in any violation of any of the provisions of this
Agreement.  All such rights of the Company to vote and give consents, waivers
and ratifications with respect to the Pledged Collateral shall cease upon the
occurrence and continuance of an Event of Default.

 

46

--------------------------------------------------------------------------------


 

SECTION 8.05  Power of Attorney, Etc.  The Company hereby irrevocably
constitutes and appoints the Issuer the true and lawful attorney-in-fact for and
on behalf of the Company with full power of substitution and revocation in its
own name or in the name of the Company to make, execute, deliver and record, as
the case may be, any and all financing statements, continuation statements,
notices of exclusive control, assignments, proofs of claim, powers of attorney,
leases, discharges or other instruments or agreements which the Issuer in its
sole discretion may deem necessary or advisable to perfect, preserve, or protect
(and, after the occurrence and during the continuance of an Event of Default, to
enforce) the Lien granted hereunder and the Issuer’s interest in the Pledged
Collateral and to carry out the purposes of this Agreement, including but
without limiting the generality of the foregoing, any and all proofs of claim in
any proceeding under any Debtor Relief Law of the Company, with the right, upon
the occurrence and during the continuance of an Event of Default, to collect and
apply to the Obligations all distributions and dividends made on account of the
Pledged Collateral.  The rights and powers conferred on the Issuer by the
Company are expressly declared to be coupled with an interest and shall be
irrevocable until all the Obligations are paid and performed in full.  A carbon,
photographic, or other reproduction of a security agreement (including this
Agreement) or a financing statement is sufficient as a financing statement to
the extent permitted by applicable law.

 

SECTION 8.06  Release of Collateral.

 

(a)                                 In the event that the Collateral Coverage
Amount exceeds the L/C Obligations (such excess being referred to herein as the
“Release Amount”) then, so long as no Event of Default has occurred and is
continuing, the Issuer shall, at the request and expense of the Company, release
such portions of the Pledged Collateral designated by the Company with a fair
market value equal to the Release Amount (or such smaller amount as may be
requested by the Company); provided, that in no event shall the Issuer be
required to release any Pledged Collateral after the occurrence and during the
continuance of an Event of Default or in an aggregate amount that is less than
five hundred thousand Dollars ($500,000).  In connection with any such partial
release of the Pledged Collateral, the Issuer shall give such consents as may be
necessary to permit the Custodian to allow the Company to withdraw the Release
Amount from a Collateral Account.  The Company agrees to reimburse the Issuer on
demand for any and all out-of-pocket costs and expenses incurred by the Issuer
in connection with any such partial release of the Pledged Collateral,
including, without limitation, reasonable attorney’s fees.

 

(b)                                 So long as the Collateral Coverage Amount
exceeds the L/C Obligations, and so long as no Event of Default has occurred and
is continuing, the Company may make substitutions of equal or greater value for
the Pledged Collateral; provided that such Pledged Collateral shall at all times
consist of Eligible Collateral and in connection therewith the Issuer shall, at
the expense of the Company, release the Pledged Collateral for which the Company
is making a substitution.  In the event that any amounts are paid or due to be
paid in respect of the Pledged Collateral (whether at scheduled maturity or
otherwise), the Company may give instructions to roll-over or reinvest such
amounts in Eligible Collateral, all of which shall remain Pledged Collateral
hereunder.

 

(c)                                  In the event that (i) any and all Letters
of Credit are fully drawn or expire or are returned to the Issuer for
cancellation, (ii) all Reimbursement Obligations with respect to

 

47

--------------------------------------------------------------------------------


 

any drawings of Letters of Credit have been fully satisfied pursuant to the
provisions of this Agreement and the other Loan Documents, (iii) no other
Obligations, whether contingent or otherwise, are then outstanding and (iv) the
Commitment has been terminated, the Issuer agrees that it shall, after request
by the Company and at the Company’s sole cost and expense, release the Pledged
Collateral from the security interest and lien created by this Agreement and
shall execute, or cause to be executed, such instruments of release and
discharge as may be reasonably requested by the Company.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Notices.

 

(a)                                 Notices Generally.  Unless otherwise
expressly provided herein, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service or mailed by certified or registered mail to the applicable party
hereto, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
provided in Schedule 9.01.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received.  Notices and other communications
delivered through Electronic Media (defined below) to the extent permitted under
paragraph (b) shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement);  provided that, if such Instruction (defined below) is not
sent during the normal business hours of the recipient, such Instruction shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient

 

(b)                                 Electronic Communications.  Notices and
other communications to the Issuer hereunder may be delivered or furnished by
e-mail, facsimile or other electronic communications (including Internet or
intranet websites) pursuant to procedures approved by the Issuer (“Electronic
Media”).  In connection therewith, the Company (i) authorizes the Issuer to act
on any instruction, notice or communication (“Instruction”) it receives by
Electronic Media and which appears to the Issuer to originate from a Responsible
Officer, (ii)  acknowledges that the Issuer is not obliged to act on any
Instruction it receives by Electronic Media if it has any reason to believe that
the Instruction is not authorized or has been incorrectly transmitted, or if it
considers that clarification or verification is required or desirable, and
(iii) acknowledges and accepts that Electronic Media may not be secure and that
third parties may gain access to the information contained therein as a result
of the parties utilizing such media.  Any Instruction forwarded by Electronic
Media shall be irrevocable and shall be confirmed by mailing the original
documents on the day of issue and by adding the mention ‘CONFIRMATION’ to avoid
any confusion; provided that failure to receive such mailed confirmation shall
not invalidate any of the operations carried out pursuant to an Instruction. 
The use of Electronic Media as a means of communications will remain operational
for an undetermined period and may be revoked at any time by notice from the
Issuer to the Company.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Change of Address, etc.  The Company or the
Issuer may change its address, facsimile number, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Reliance by Issuer and Indemnification.  The
Issuer shall be entitled to rely and act upon any notices (including telephonic
notices and Instructions given by Electronic Media) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Issuer and its Related Parties for all losses, costs, expenses and
liabilities resulting from (x) the reliance of such Person on each notice or
Instruction purportedly given by or on behalf of the Company and any action
taken thereon and (y) in respect of any interception, delay, corruption,
non-receipt by either party or its agents, or receipt by persons other than the
intended addressee, of complete and legible electronic messages or their
attachments.  All telephonic notices to and telephonic communications with the
Issuer may be recorded by the Issuer, and each of the parties hereby consents to
such recording.

 

SECTION 9.02  Waivers; Amendments.

 

(a)                                 No Waiver; Remedies Cumulative;
Enforcement.  No failure or delay by the Issuer in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such a right remedy, power or privilege, preclude any other or further
exercise thereof or the exercise of any other right remedy, power or privilege. 
The rights, remedies, powers and privileges of the Issuer hereunder and under
the Loan Documents are cumulative and are not exclusive of any rights, remedies,
powers or privileges that any such Person would otherwise have.

 

(b)                                 Amendments, Etc.  Except as otherwise
expressly set forth in this Agreement, no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company therefrom, shall be effective unless in writing executed by the
Company and the Issuer, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

SECTION 9.03  Expenses; Indemnity; Etc.

 

(a)                                 Costs and Expenses.  The Company agrees to
pay or reimburse (i) all reasonable out-of-pocket costs and expenses incurred by
the Issuer in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of
counsel and (ii) all reasonable out-of-pocket costs and expenses incurred by the
Issuer (including the reasonable fees, charges and disbursements of counsel for
the Issuer) in connection with the enforcement or protection of any rights and
remedies under this Agreement and the other Loan Documents, including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any

 

49

--------------------------------------------------------------------------------


 

Debtor Relief Law, and including in connection with any workout, restructuring
or negotiations in respect of the L/C Credit Extensions and the Loan Documents.

 

(b)                                 Indemnification by Company.  The Company
shall indemnify the Issuer (and any sub-agent thereof), and the Issuer, and each
Related Parties of any of the foregoing Persons (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements and
out-of-pocket fees and expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any Indemnitee in any way relating to or arising out of or in
connection with or by reason of (i) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, litigation or proceeding): (x) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other document delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby or (y) any Commitment, any L/C Credit Extension or the use or proposed
use thereof or of the proceeds thereof (including any refusal by the Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, fees and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of such Indemnitee and regardless of whether such Indemnitee is a party thereto,
and whether or not any such claim, litigation, investigation or proceeding is
brought by the Company, its equity holders, its affiliates, its creditors or any
other Person.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Company shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any other document contemplated thereby, the transactions
contemplated thereby, any Commitment or any L/C Credit Extension, the use
thereof or of the proceeds thereof or such Indemnitee’s activities in connection
therewith (whether before or after the Closing Date).  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials obtained through any information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable promptly after demand therefor by the relevant Person
entitled thereto.

 

50

--------------------------------------------------------------------------------


 

SECTION 9.04  Successors and Assigns.

 

(a)                                 Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Issuer.  The
Issuer may at any time assign to one or more assignees (provided such assignee
is an Approved Bank) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment (including, for purposes
of this paragraph (b), participations in L/C Obligations); provided that the
consent of the Company shall be required for any assignment (such consent not to
be unreasonably withheld or delayed and which consent is hereby given for
assignments to any Affiliate which is an Approved Bank) unless any Event of
Default has occurred and is continuing at the time of such assignment; provided
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Issuer within five Business
Days after having received notice thereof.

 

(b)                                 Certain Pledges.  The Issuer may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of the Issuer, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over the Issuer; provided that no such pledge or assignment
shall release the Issuer from any of its obligations hereunder or substitute any
such pledgee or assignee for the Issuer as a party hereto.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Company herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the L/C Credit Extensions hereunder, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Issuer may
have had notice or knowledge of any Default at the time of any L/C Credit
Extension, and shall continue in full force and effect as long as any Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.  The provisions of Sections 2.12, 2.13, 2.14, 9.03,  and
9.15 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the payment in full of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees and expenses payable to the Issuer, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the

 

51

--------------------------------------------------------------------------------


 

Issuer and when the Issuer shall have received a counterpart hereof that bears
the signature of the Company.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(b)                                 Electronic Execution of Assignments and
Certain Other Documents.  The words “execution”, “signed”, “signature”, and
words of like import in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.07  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Issuer, and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Issuer or any such
Affiliate, to or for the credit or the account of the Company against any and
all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to the Issuer or their respective
Affiliates, irrespective of whether or not the Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of the Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness.  The rights of
the Issuer, the Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Issuer or its Affiliates may have.  The Issuer agrees to notify the Company
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 9.09  Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby

 

52

--------------------------------------------------------------------------------


 

and thereby shall be governed by, and construed in accordance with, the Law of
the State of New York.

 

(b)                                 Jurisdiction.  The Company irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against the Issuer or any Related Party of the
Issuer, in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in a forum other than the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Company or its
properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Company irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)                                 SERVICE OF PROCESS.  ON OR PRIOR TO THE
CLOSING DATE, THE COMPANY SHALL APPOINT NATIONAL REGISTERED AGENTS (THE “PROCESS
AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, UNITED STATES, AS ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF THE
SUMMONS AND COMPLAINTS AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE
MANNER PROVIDED IN SECTION 9.1.  SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO THE COMPANY IN CARE OF THE PROCESS AGENT AT
THE PROCESS AGENT’S ABOVE ADDRESS, AND THE COMPANY HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS THE PROCESS AGENT TO RECEIVE SUCH SERVICE ON ITS BEHALF.  EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

53

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  The Issuer agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over or to which an
agreement exists between it or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder;  (e) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section (or as may otherwise be reasonably acceptable to the
Company), to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
the Company and its obligations, this Agreement or payments hereunder; (f) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facility hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility hereunder;
(g) with the consent of the Company; or (h) to the extent that such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Issuer or any of its Affiliates on a
nonconfidential basis from a source other than the Company.  For purposes of
this Section, “Information” means all information received from the Company or
any of its Subsidiaries relating to the Company or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Issuer on a nonconfidential basis prior to disclosure by the
Company or any of its Subsidiaries; provided that, in the case of information
received from the Company or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to

 

54

--------------------------------------------------------------------------------


 

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13  PATRIOT Act.  The Issuer is subject to the PATRIOT Act and hereby
notifies the Company that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow the Issuer to identify the Company in accordance
with the PATRIOT Act.  The Company shall, promptly following a request by the
Issuer, provide all documentation and other information that the Issuer requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act.

 

SECTION 9.14  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable under any Loan Document,
together with all fees, charges and other amounts which are treated as interest
under such Loan Document under applicable Law (collectively, “charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Issuer in accordance with applicable
Law, the rate of interest payable pursuant to such Loan Document, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and charges that would have been payable
pursuant to such Loan Document but were not payable as a result of the operation
of this Section shall be cumulated and the interest and charges payable to the
Issuer in respect of other Loan Documents or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate for each day to the date of
repayment, shall have been received by the Issuer.

 

SECTION 9.15  Payments Set Aside.  To the extent that any payment by or on
behalf of the Company is made to the Issuer or the Issuer exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Issuer in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

SECTION 9.16  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Company and its Subsidiaries and the Issuer is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether the Issuer has advised or is advising
the Company or any Subsidiary thereof on other matters, (ii) the services
regarding this Agreement provided by the Issuer are arm’s-length commercial
transactions between the Company and its Affiliates, on the one hand, and the
Issuer, on the other hand, (iii) the Company has consulted its

 

55

--------------------------------------------------------------------------------


 

own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) the Company is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Issuer has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person; (ii)  the Issuer has no obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Issuer and its Affiliates may be engaged, for its own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Company or any of its Affiliates, and the Issuer
has no obligation to disclose any of such interests to the Company or any of its
Affiliates.  To the fullest extent permitted by Law, the Company hereby waives
and releases any claims that it may have against the Issuer, with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 9.17  Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Issuer could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Company
in respect of any such sum due from it to the Issuer hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Issuer of any sum adjudged to be so due in the Judgment Currency,
the Issuer may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Issuer from the
Company in the Agreement Currency, the Company agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Issuer against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Issuer in such currency, the Issuer agrees to return
the amount of any excess to the Company (or to any other Person who may be
entitled thereto under applicable law).

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MONTPELIER REINSURANCE LTD.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

ISSUER:

 

 

 

BARCLAYS BANK PLC, as Issuer

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COLLATERAL COVERAGE AMOUNT CALCULATION

 

Eligible Collateral

 

Applicable Percentage of Fair
Market Value if A.M. Best
Rating of A- or Above

 

Applicable Percentage of
Fair Market Value if A.M.
Best Rating of B++ or
Below or A.M. Best Rating
is Withdrawn

 

 

 

 

 

 

 

(a).

 

Cash

 

100

%

90

%

 

 

 

 

 

 

 

 

(b).

 

Cash Equivalents

 

90

%

80

%

 

 

 

 

 

 

 

 

(c).

 

Government Debt with maturities of less than two years

 

95

%

85

%

 

 

 

 

 

 

 

 

(d).

 

Government Debt with maturities of two years or more but not more than 10 years

 

90

%

80

%

 

 

 

 

 

 

 

 

(e).

 

Government Debt with maturities of more than 10 years

 

85

%

75

%

 

 

 

 

 

 

 

 

(f).

 

Federal Agency Debt with maturities of less than two years

 

95

%

85

%

 

 

 

 

 

 

 

 

(g).

 

Federal Agency Debt with maturities of two years or more but not more than 10
years

 

90

%

80

%

 

 

 

 

 

 

 

 

(h).

 

Federal Agency Debt with maturities of more than ten years

 

85

%

75

%

 

 

 

 

 

 

 

 

(i).

 

Corporate Securities rated at least AA- by S&P or Aa3 by Moody’s with maturities
of less than two years

 

90

%

80

%

 

 

 

 

 

 

 

 

(j).

 

Corporate Securities rated at least AA- by S&P or Aa3 by Moody’s with maturities
between two and ten years

 

85

%

75

%

 

1

--------------------------------------------------------------------------------


 

(k).

 

Corporate Securities rated less than AA- but at least A by S&P or rated less
than Aa3 but at least A2 by Moody’s with maturities of ten years or less

 

80

%

70

%

 

 

 

 

 

 

 

 

(l).

 

Municipal Securities rated AAA by S&P or Aaa by Moody’s

 

90

%

80

%

 

 

 

 

 

 

 

 

(m).

 

Municipal Securities rated less than AAA but at least A by S&P or rated less
than Aaa but at least A2 by Moody’s

 

85

%

75

%

 

 

 

 

 

 

 

 

(n).

 

GNMA MBS Investments rated AAA by S&P or Aaa by Moody’s with maturities of 10
years or less

 

80

%

70

%

 

Notwithstanding the forgoing, with respect to the Eligible Collateral that is
Federal Agency Debt issued by the Federal National Mortgage Association or the
Federal Home Loan Mortgage Corporation, to the extent such institutions cease to
be agencies of the federal government of the United States, the Applicable
Percentage shall be reduced by 7.5%.

 

2

--------------------------------------------------------------------------------


 

Schedule 9.01

 

INFORMATION FOR NOTICES

 

I.  Company:

 

Montpelier Reinsurance Ltd.
Montpelier House
94 Pitts Bay Road
Pembroke, Bermuda HM 08
Attention:  General Counsel
Fax No.:  (441) 296-5551
Telephone No.:  (441) 296-5550

 

II.  Barclays Bank PLC

 

Credit Contact:
Barclays Bank PLC
Trade & Sales Finance Operations
L/C Team London
Level 6 One Churchill Place
London
E14 5HPAttention:  Letter of Credit Department
Tel: + 44 (0) 20 7116 5456
E-mail:mark.talbot2@barclays.com
Team E-mail:rloc.tfsru@barclayscorp.com

 

Wire Instructions:



Bank Name:

Barclays Bank PLC

 

c/o Barclays Capital Services LLC

Address (City, State):

70 Hudson Street, Jersey City, NJ 07302

ABA#:

026 002 574

Account Name:

Clad Control Account

Account Number:

050-019104

Ref:

[ ]

 

1

--------------------------------------------------------------------------------


 

III.  Issuer:

 

Barclays Bank PLC
Trade & Sales Finance Operations
L/C Team London
Level 6 One Churchill Place
London
E14 5HP
Tel: + 44 (0) 20 7116 5456
E-mail:mark.talbot2@barclays.com
Team E-mail:rloc.tfsru@barclayscorp.com

 

2

--------------------------------------------------------------------------------